Exhibit 10.1

 

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

 

by and between

 

DEVON GAS SERVICES, L.P.

 

and

 

ENLINK MIDSTREAM PARTNERS, LP,

 

dated as of

 

March 23, 2015

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS

 

2

 

 

 

 

ARTICLE II

CONTRIBUTIONS, CONVEYANCES, ACKNOWLEDGMENTS AND DISTRIBUTIONS

 

10

 

 

 

 

2.1

Contributions

 

10

2.2

Consideration

 

10

2.3

Adjusted Cash Consideration

 

10

2.4

Assumed Contracts and Leases

 

12

2.5

Transaction Taxes

 

12

 

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE CONTRIBUTOR

 

12

 

 

 

 

3.1

Organization and Existence

 

12

3.2

Authority and Approval; Enforceability

 

13

3.3

No Conflict

 

13

3.4

Consents

 

14

3.5

Laws and Regulations; Litigation

 

14

3.6

Environmental Matters

 

15

3.7

Contributed Interests

 

15

3.8

Sufficiency of Assets; Real Property

 

16

3.9

Permits

 

17

3.10

Brokerage Arrangements

 

17

3.11

Investment

 

17

3.12

Taxes

 

18

3.13

Material Contracts

 

19

3.14

No Adverse Changes

 

19

3.15

Indebtedness

 

20

3.16

Absence of Undisclosed Liabilities

 

20

3.17

FERC

 

20

3.18

Employment Matters

 

20

3.19

No Other Representations or Warranties

 

20

 

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE ACQUIRER

 

20

 

 

 

 

4.1

Organization and Existence

 

20

4.2

Authority and Approval; Enforceability

 

21

4.3

No Conflict

 

21

4.4

Delivery of Fairness Opinion

 

22

4.5

Brokerage Arrangements

 

22

4.6

New Common Units

 

22

4.7

Available Funds

 

22

4.8

Investment

 

22

4.9

Periodic Reports

 

23

4.10

No Material Adverse Change

 

23

4.11

No Other Representations or Warranties; Schedules

 

23

 

i

--------------------------------------------------------------------------------


 

ARTICLE V

COVENANTS, ETC.

 

24

 

 

 

 

5.1

Conduct of Business

 

24

5.2

Financial Statements

 

25

5.3

Debt Financed Cash Consideration

 

25

5.4

Access

 

26

5.5

Post-Closing Receivables and Payments

 

26

5.6

Further Assurances

 

26

5.7

NYSE Listing

 

26

5.8

Tax Covenants

 

27

5.9

Consents

 

28

5.10

Permits

 

29

5.11

Transferring Employees and Benefits

 

29

 

 

 

 

ARTICLE VI

CONDITIONS TO CLOSING

 

32

 

 

 

 

6.1

Conditions to Each Party’s Obligation to Effect the Transactions

 

32

6.2

Conditions to the Obligation of the Acquirer

 

32

6.3

Conditions to the Obligation of the Contributor

 

33

 

 

 

 

ARTICLE VII

CLOSING

 

34

 

 

 

 

7.1

Closing

 

34

7.2

Deliveries by the Contributor

 

34

7.3

Deliveries by the Acquirer

 

35

 

 

 

 

ARTICLE VIII

INDEMNIFICATION

 

35

 

 

 

 

8.1

Indemnification of the Contributor and Other Parties

 

35

8.2

Indemnification of the Acquirer and other Parties

 

36

8.3

Demands

 

36

8.4

Right to Contest and Defend

 

36

8.5

Cooperation

 

37

8.6

Right to Participate

 

37

8.7

Reimbursements

 

38

8.8

Limitations on Indemnification

 

38

8.9

Survival

 

39

8.10

Sole Remedy

 

39

8.11

Express Negligence Rule

 

39

8.12

Consideration Adjustment

 

40

8.13

Knowledge

 

40

 

 

 

 

ARTICLE IX

TERMINATION

 

40

 

 

 

 

9.1

Events of Termination

 

40

9.2

Effect of Termination

 

40

 

 

 

 

ARTICLE X

MISCELLANEOUS

 

41

 

 

 

 

10.1

Expenses

 

41

10.2

Notices

 

41

 

ii

--------------------------------------------------------------------------------


 

10.3

Governing Law; Consent to Jurisdiction; Waiver of Jury Trial

 

42

10.4

Arbitration

 

42

10.5

Public Statements

 

43

10.6

Form of Payment

 

43

10.7

Entire Agreement; Amendments and Waivers

 

43

10.8

Binding Effect and Assignment

 

44

10.9

Severability

 

44

10.10

Interpretation

 

44

10.11

Headings and Schedules

 

45

10.12

Counterparts

 

45

10.13

Determinations by the Acquirer

 

45

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibits

 

 

 

Exhibit A

Form of Assignment and Bill of Sale of Contributed Assets

Exhibit B

Form of Assignment of Contributed Interests

 

 

Schedules

 

 

 

Schedule 1.1(a)

Knowledge Persons

Schedule 2.3(a)(ii)

Capital Expenditures Projects

Schedule 2.4

Assumed Contracts and Leases

Schedule 3.3

Non-Contravention

Schedule 3.4

Consents

Schedule 3.5

Litigation

Schedule 3.8(b)-1

Real Property

Schedule 3.8(b)-2

Liens

Schedule 3.12(b)

Taxes

Schedule 3.12(c)

Tax Audits

Schedule 3.12(d)

Tax Waivers

Schedule 3.13(a)

Material Contracts

Schedule 3.13(b)

Termination of Material Contracts

Schedule 3.14

Adverse Changes

Schedule 4.3

Non-Contravention

Schedule 5.1

Conduct of Business

Schedule 5.11(a)

Transferring Employees

Schedule 6.1(c)

Closing Condition Consents

 

iv

--------------------------------------------------------------------------------


 

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

 

This Contribution, Conveyance and Assumption Agreement (this “Agreement”) is
made and entered into as of March 23, 2015, by and between Devon Gas Services,
L.P., a Texas limited partnership (the “Contributor”), and EnLink Midstream
Partners, LP, a Delaware limited partnership (the “Acquirer”).  Each party to
this Agreement is sometimes referred to in this Agreement individually as a
“Party” and collectively as the “Parties.” Capitalized terms used herein and not
defined have the respective meanings set forth in Article I.

 

RECITALS:

 

WHEREAS, the Contributor owns 100% of the outstanding limited liability company
interests of Victoria Express Pipeline, L.L.C., a Texas limited liability
company (“VEX” and such limited liability company interests, the “Contributed
Interests”);

 

WHEREAS, the Contributor also owns certain rights, titles, and interests in and
to the Contributed Assets;

 

WHEREAS, the Contributor intends to contribute all of the Contributed Interests
and all of the Contributed Assets (collectively, the “VEX Contribution”), at the
direction of the Acquirer, to EnLink Midstream Operating, LP, a Delaware limited
partnership and a wholly-owned subsidiary of the Acquirer (“EnLink Operating”),
as of the Effective Time in exchange for the consideration, and on the other
terms and conditions, set forth in this Agreement;

 

WHEREAS, the Conflicts Committee of the Board of Directors (the “Conflicts
Committee”) of EnLink Midstream GP, LLC, a Delaware limited liability company
and the general partner of the Acquirer (the “General Partner”), has (i)
received an opinion of Evercore Group L.L.C., the financial advisor to the
Conflicts Committee (the “Financial Advisor”), that the consideration to be paid
by the Acquirer pursuant to this Agreement is fair, from a financial point of
view, to the Acquirer’s public common unitholders, other than EnLink Midstream,
Inc. and its affiliates and the Contributor and its affiliates, and (ii)
determined that the transactions contemplated by this Agreement and the
Transaction Documents (the “Transactions”) are fair and reasonable to, and in
the best interests of, the Acquirer and the Acquirer’s public common
unitholders, other than EnLink Midstream, Inc. and its affiliates and the
Contributor and its affiliates, and recommended that the Board of Directors of
the General Partner approve the Transactions and, subsequently, the Board of
Directors of the General Partner has approved the Transactions; and

 

WHEREAS, at the Closing, on the terms and conditions set forth in this
Agreement, each of the events and transactions set forth in Section 2.1 below
shall occur.

 

NOW, THEREFORE, in consideration of the mutual undertakings and agreements
contained in this Agreement and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I
DEFINITIONS

 

Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms below:

 

“Accountant” has the meaning set forth in Section 2.3(b)(ii).

 

“Acquirer” has the meaning set forth in the preamble to this Agreement.

 

 “Acquirer Common Units” means common units representing limited partner
interests in Acquirer.

 

“Acquirer Debt” has the meaning set forth in Section 5.3(a).

 

“Acquirer Financial Statements” has the meaning set forth in Section 4.9.

 

“Acquirer Fundamental Representations” means the representations and warranties
of the Acquirer set forth in Sections 4.1(a), 4.2, 4.5 and 4.6.

 

“Acquirer Indemnitees” has the meaning set forth in Section 8.2.

 

“Acquirer Material Adverse Effect” means any change, circumstance, effect or
condition that, individually or in the aggregate: (a) is, or would reasonably be
expected to be, materially adverse to the business, condition (financial or
otherwise), assets, liabilities or results of operations of the EnLink Entities,
taken as a whole, other than any change, circumstance, effect or condition to
the extent resulting or arising from (i) any general change in the industries in
which the members of the EnLink Entities operate (including any change in the
prices of crude oil or other hydrocarbon products or industry margins), (ii) any
change in general market, economic, financial, political or securities market
conditions generally, (iii) any change resulting from any engagement in
hostilities, whether or not pursuant to the declaration of a national emergency
or war, or the occurrence of any military or terrorist attack, (iv) any
regulatory changes or changes in Law or GAAP, (v) any change in the market price
or trading volume of the Acquirer Common Units but not the underlying cause of
such change or (vi) the entry into or announcement of this Agreement, actions
contemplated by this Agreement or the consummation of the Transactions, provided
that in the case of clauses (i), (ii), (iii) or (iv), the impact on the EnLink
Entities, taken as a whole, is not disproportionate to the impact on other
companies in the industries in which the members of the EnLink Entities operate,
or (b) materially adversely affects, or would reasonably be expected to
materially adversely affect, the Acquirer’s or its Affiliates’, as the case may
be, ability to satisfy its obligations under the Transaction Documents.

 

“Acquirer Review Period” has the meaning set forth in Section 2.3(b)(ii).

 

“Actual Capital Expenditures” has the meaning set forth in Section 2.3(a)(ii).

 

“Adjusted Cash Consideration” has the meaning set forth in Section 2.3(a).

 

2

--------------------------------------------------------------------------------


 

“Adjusted TSA Minimum Annual Payment” is equal to the product of (a) $14,143,750
and (b) (i) the number of days between August 1, 2014, and the Effective Time
divided by (ii) three hundred sixty-five (365).

 

“Adjustment Notice” has the meaning set forth in Section 2.3(b).

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, Controls, is Controlled by or is under common Control with, such
specified Person through one or more intermediaries or otherwise; provided,
however, that (a) with respect to any of the Devon Entities, the term
“Affiliate” shall exclude the EnLink Entities, (b) with respect to any of the
EnLink Entities, the term “Affiliate” shall exclude the Devon Entities, and (c)
VEX shall be deemed to be an Affiliate of the Contributor and the Devon Entities
(and not of the Acquirer or any other EnLink Entity) before the Effective Time
and an Affiliate of the Acquirer and the EnLink Entities (and not of the
Contributor or any other Devon Entity) at and after the Effective Time.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Assignment and Bill of Sale of Contributed Assets” means that certain
Assignment and Bill of Sale of Contributed Assets in the form attached as
Exhibit A hereto.

 

“Assignment of Contributed Interests” means that certain Assignment of
Contributed Interests in the form attached as Exhibit B hereto.

 

“Assumed Contracts and Leases” has the meaning set forth in Section 2.4.

 

“Business” means, collectively, the crude petroleum and petroleum condensate
truck unloading, transportation, terminalling and barge loading business of VEX,
including the Contributed Assets and the Assumed Contracts and Leases (a) as
historically conducted by VEX, the Contributor and its Affiliates, and (b) as
contemplated to be conducted, consistent with prudent industry practice,
following the Effective Time by Acquirer and its Affiliates.

 

“Cap” has the meaning set forth in Section 8.8(a).

 

“Cash Consideration” has the meaning set forth in Section 2.2.

 

“Closing” has the meaning set forth in Section 7.1.

 

“Closing Date” has the meaning set forth in Section 7.1.

 

“Code” has the meaning set forth in Section 7.2(h).

 

“Commission” means the United States Securities and Exchange Commission.

 

“Conflicts Committee” has the meaning set forth in the recitals to this
Agreement.

 

“Consent” has the meaning set forth in Section 3.4.

 

3

--------------------------------------------------------------------------------


 

“Contract” means any contract, commitment, instrument, undertaking, lease,
sublease, note, mortgage, conditional sales contract, license, sublicense,
franchise agreement, indenture, settlement, Permit or other legally binding
agreement.

 

“Contributed Assets” has the meaning set forth in Section 1 of the Assignment
and Bill of Sale of Contributed Assets.

 

“Contributed Interests” has the meaning set forth in the recitals to this
Agreement.

 

“Contributor” has the meaning set forth in the preamble to this Agreement.

 

“Contributor Indemnitees” has the meaning set forth in Section 8.1.

 

“Control” means, where used with respect to any Person, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise, and the terms “Controlling” and “Controlled” have
correlative meanings.

 

“Cuero Product Storage and Terminal Agreement” means a Cuero Product Storage and
Terminal Agreement in a form to be mutually agreed by the Parties prior to the
Closing.

 

 “Damages” has the meaning set forth in Section 8.1.

 

“De Minimis Claim” has the meaning set forth in Section 8.8(a).

 

“Debt” means (a) any indebtedness or other obligation for borrowed money; (b)
any indebtedness evidenced by any note, bond, debenture or other security or
similar instrument; (c) any Liabilities for the deferred purchase price of
property or other assets (including any “earn-out” or similar payments) (other
than trade account payables incurred in the ordinary course of business
consistent with past practice); (d) any Liabilities in respect of any lease of
real or personal property (or a combination thereof), which Liabilities are
required to be classified and accounted for under GAAP as capital leases (other
than truck leases); (e) any accrued interest, premiums, termination payments,
penalties, “breakage costs,” redemption fees, make-whole payments and other
obligations relating to the foregoing; and (f) any guarantee of indebtedness
referred to in clauses (a) through (e).

 

“Debt Financed Cash Consideration” has the meaning set forth in Section 5.3(a).

 

“Deductible” has the meaning set forth in Section 8.8(a).

 

“Determination Date” has the meaning set forth in Section 2.3(b)(ii).

 

“Devon” means Devon Energy Corporation, a Delaware corporation.

 

“Devon Entities” means the Contributor and any other Person Controlled by Devon,
other than the EnLink Entities.

 

“Disability Employee” has the meaning set forth in Section 5.11(a).

 

4

--------------------------------------------------------------------------------


 

“Dispute” has the meaning set forth in Section 10.4.

 

“Effective Time” has the meaning set forth in the preamble of the Assignment and
Bill of Sale of Contributed Assets.

 

“Enforceability Exceptions” has the meaning set forth in Section 3.2.

 

“EnLink Entities” means EnLink Manager and any other Person Controlled by EnLink
Manager.

 

“EnLink Manager” means EnLink Midstream Manager, LLC, a Delaware limited
liability company.

 

“EnLink Operating” has the meaning set forth in the recitals to this Agreement.

 

“Environmental Laws” means any and all applicable federal, state and local Laws
relating to the prevention of pollution or protection of human health, natural
resources, endangered species or the environment or imposing liability or
standards of conduct concerning any handling or transportation of Hazardous
Materials.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Assets” means all of the crude petroleum and petroleum condensate
inventory, including tank bottoms, held in the VEX Pipeline and POV Terminal
Facilities as of the Effective Time.

 

“FERC” means the Federal Energy Regulatory Commission.

 

“Financial Advisor” has the meaning set forth in the recitals to this Agreement.

 

“Fundamental Representations” means the representations and warranties of the
Contributor set forth in Sections 3.1(a), 3.1(c), 3.2, 3.7, 3.10 and 3.11.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“General Partner” has the meaning set forth in the recitals to this Agreement.

 

“Governmental Approval” has the meaning set forth in Section 3.4.

 

“Governmental Authority” means (a) any supranational, national, federal, state,
local, municipal, foreign or other governmental or quasi-governmental authority
and (b) any department, agency, commission, board, subdivision, bureau,
instrumentality, court or other tribunal of any of the foregoing in clause (a).

 

“Hazardous Material” means (a) any “hazardous substance” as defined in the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended,

 

5

--------------------------------------------------------------------------------


 

(b) any “hazardous waste” as defined in the Resource Conservation and Recovery
Act, as amended, (c) any petroleum or petroleum product, (d) any polychlorinated
biphenyl and (e) any pollutant or contaminant or hazardous, dangerous or toxic
chemical, material, waste or substance regulated under or within the meaning of
any applicable Environmental Law.

 

“Indemnity Claim” has the meaning set forth in Section 8.3.

 

“JAMS” has the meaning set forth in Section 2.3(b)(ii).

 

“Knowledge of Contributor” or “Contributor’s Knowledge” and any variations
thereof or words to the same effect means the actual knowledge of the persons
set forth on Schedule 1.1(a) hereto.

 

“Law” means all laws (including common law), statutes, rules, regulations,
ordinances, directives, Orders or any similar provisions having the force or
effect of Law of any Governmental Authority.

 

“Liability” or “Liabilities” means any direct or indirect liability,
indebtedness, Damage, Tax, interest, penalty, amount paid in settlement,
judgment, assessment, deficiency, guaranty or endorsement of or by any Person,
in the case of each of the foregoing, whether absolute or contingent, matured or
unmatured, asserted or unasserted, accrued or unaccrued, due or to become due,
liquidated or unliquidated.

 

“Lien” means any lien, mortgage, security interest, pledge, deposit, option,
easement, right of way, charge or encumbrance, encroachment, conditional sales
agreement, deed of trust, deed to secure indebtedness or other similar
restriction.

 

“Litigation” has the meaning set forth in Section 3.5.

 

“Material Adverse Effect” means any change, circumstance, effect or condition
that, individually or in the aggregate: (a) is, or would reasonably be expected
to be, materially adverse to the business, condition (financial or otherwise),
assets, liabilities or results of operations of the Business, other than any
such change, circumstance, effect or condition to the extent resulting or
arising from (i) any change in the crude petroleum and petroleum condensate
transportation industry generally (including any change in the prices of crude
oil or other hydrocarbon products or industry margins), (ii) any change in
general market, economic, financial, political or securities market conditions
generally, (iii) any change resulting from any engagement in hostilities,
whether or not pursuant to the declaration of a national emergency or war, or
the occurrence of any military or terrorist attack, (iv) any regulatory changes
or changes in Law or GAAP or (v) the entry into or announcement of this
Agreement, actions contemplated by this Agreement or the consummation of the
Transactions, provided that in the case of clauses (i), (ii), (iii) or (iv), the
impact on the Business is not disproportionate to the impact on other crude
petroleum and petroleum condensate transportation companies; or (b) materially
adversely affects, or could reasonably be expected to materially adversely
affect, the Contributor’s or its Affiliates’, as the case may be, ability to
satisfy its obligations under the Transaction Documents.

 

“Material Contract” means (a) any Contract that, as of the date hereof, is
reasonably expected to result in revenues to VEX in an amount greater than
$250,000 during any calendar

 

6

--------------------------------------------------------------------------------


 

year, (b) any Contract relating to the ownership, use or operation of the
Business or the Contributed Assets that, as of the date hereof, is reasonably
expected to provide for revenues to, costs or expenses of or require commitments
in an amount greater than $250,000 during any calendar year, (c) the Assumed
Contracts and Leases and (d) any other Contract (other than (i) any Contract
granting any Permits, servitudes, easements or rights-of-way or (ii) any MSSA
wherein VEX is not the sole Subsidiary of Devon listed as a “company” for
purposes of such MSSA) affecting the ownership, use or operation of the VEX
Pipeline or the Contributed Assets, the loss of which could have a Material
Adverse Effect.

 

“Material VEX Permits” has the meaning set forth in Section 3.9.

 

“MSSA” means Master Service and Supply Agreement.

 

“Negotiation Period” has the meaning set forth in Section 2.3(b)(ii).

 

“New Common Units” means 338,159 Acquirer Common Units.

 

“Omnibus Agreement” means an Omnibus Agreement in a form to be mutually agreed
by the Parties prior to the Closing.

 

“Order” means any order, decision, judgment, writ, injunction, decree, award or
other determination of any Governmental Authority.

 

“Organizational Documents” means, with respect to any Person, the articles of
incorporation, certificate of incorporation, certificate of formation,
certificate of limited partnership, bylaws, limited liability company agreement,
operating agreement, partnership agreement, stockholders’ agreement, and all
other similar documents, instruments or certificates executed, adopted or filed
in connection with the creation, formation or organization of such Person,
including any amendments thereto.

 

“Party” or “Parties” has the meaning set forth in the preamble to this
Agreement.

 

“Permits” means permits, licenses, certificates, Orders, approvals,
authorizations, grants, consents, concessions, warrants, franchises,
registrations, exemptions, variances, permissions and similar rights and
privileges.

 

“Permitted Liens” has the meaning set forth in Section 3.8(b).

 

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

 

“Port of Victoria Product Storage and Terminal Agreement” means a Port of
Victoria Product Storage and Terminal Agreement in a form to be mutually agreed
by the Parties prior to the Closing.

 

“Post-Closing Statement” has the meaning set forth in Section 2.3(b).

 

7

--------------------------------------------------------------------------------


 

 “POV Terminal Facilities” has the meaning set forth in Section 1(a) of the
Assignment and Bill of Sale of Contributed Assets.

 

“Pre-Closing Period” has the meaning set forth in Section 5.1.

 

“Real Property” has the meaning set forth in Section 3.8(b).

 

“Required Rights” has the meaning set forth in Section 3.8(e)(i).

 

“Retention Letters” has the meaning set forth in Section 5.11(d).

 

“RRC” means the Railroad Commission of Texas.

 

“SEC Documents” has the meaning set forth in Section 4.9.

 

“Securities Act” has the meaning set forth in Section 3.11.

 

“Separation Benefits” has the meaning set forth in Section 5.11(c)(i).

 

“Straddle Period” has the meaning set forth in Section 5.8(b).

 

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than fifty percent (50%) of the voting power of shares entitled (without regard
to the occurrence of any contingency) to vote in the election of directors or
other governing body of such corporation is owned, directly or indirectly, at
the date of determination, by such Person, by one or more Subsidiaries of such
Person or a combination thereof, (b) a partnership (whether general or limited)
in which such Person or a Subsidiary of such Person is, at the date of
determination, a general or limited partner of such partnership, but only if
more than fifty percent (50%) of the partnership interests of such partnership
(considering all of the partnership interests of the partnership as a single
class) is owned, directly or indirectly, at the date of determination, by such
Person, by one or more Subsidiaries of such Person, or a combination thereof; or
(c) any other Person (other than a corporation or a partnership) in which such
Person, one or more Subsidiaries of such Person, or a combination thereof,
directly or indirectly, at the date of determination, has (i) at least a
majority ownership interest or (ii) the power to elect or direct the election of
a majority of the directors or other governing body of such Person; provided,
however, that with respect to the Contributor, the term “Subsidiary” shall
exclude the EnLink Entities. For the avoidance of doubt, VEX shall be deemed to
be a Subsidiary of the Contributor (and not of the Acquirer) before the
Effective Time and a Subsidiary of the Acquirer (and not of the Contributor) at
and after the Effective Time.

 

“Target Interim Capital Expenditures” means an amount equal to $141,200,000.

 

“Tax” or “Taxes” means (a) any federal, state, local or foreign income tax, ad
valorem tax, excise tax, sales tax, use tax, franchise tax, real or personal
property tax, transfer tax, gross receipts tax or other tax, assessment, duty,
fee, levy or other governmental charge, together with and including, any and all
interest, fines, penalties, assessments, and additions to tax resulting from,
relating to, or incurred in connection with any of those or any contest or
dispute thereof; and (b) any liability for any item described in (a) payable by
reason of contract, assumption,

 

8

--------------------------------------------------------------------------------


 

transferee liability, operation of law (e.g., a liability for the payment of any
amounts of the type described in clause (a) as a result of being a member of a
consolidated, combined or unitary group for any period) or otherwise.

 

“Tax Authority” means any Governmental Authority having jurisdiction over the
imposition, collection, administration, payment or reporting of any Tax.

 

“Tax Proceeding” has the meaning set forth in Section 5.8(d).

 

“Tax Return” means any report, statement, form, return, declaration, claim for
refund or other document or information (including any related or supporting
information or schedules) required to be supplied to a Tax Authority in
connection with Taxes, including any supplement or amendment thereof.

 

“Transaction Documents” means this Agreement, the Assignment of Contributed
Interests, the Assignment and Bill of Sale of Contributed Assets, the Omnibus
Agreement, the POV Product Storage and Terminalling Agreement, the Cuero
Terminalling Agreement, the Transition Services Agreement and each of the other
documents and certificates to be delivered at Closing pursuant to Section 7.2
and Section 7.3.

 

“Transaction Taxes” has the meaning set forth in Section 2.5.

 

“Transactions” has the meaning set forth in the recitals to this Agreement.

 

“Transferring Employee” has the meaning set forth in Section 5.11(a).

 

“Transition Services Agreement” means a Transition Services Agreement in a form
to be mutually agreed by the Parties prior to the Closing.

 

“Treasury Regulations” means the regulations (including temporary regulations)
promulgated by the United States Department of the Treasury pursuant to and in
respect of provisions of the Code.  All references herein to sections of the
Treasury Regulations shall include any corresponding provision or provisions of
succeeding, similar or substitute, temporary or final Treasury Regulations.

 

“TSA” means that certain Transportation Services Agreement related to the VEX
Pipeline between VEX, as carrier, and the Contributor, as shipper, dated June
27, 2014.

 

“VEX” has the meaning set forth in the recitals to this Agreement.

 

“VEX Contribution” has the meaning set forth in the recitals to this Agreement.

 

“VEX Pipeline” means that certain 56-mile, 12 inch FERC regulated pipeline and
appurtenant facilities owned by VEX and originating near the Black Hawk North
Central Delivery Point in DeWitt County, Texas and ending at the Port of
Victoria in Victoria County, Texas.

 

9

--------------------------------------------------------------------------------


 

ARTICLE II
CONTRIBUTIONS, CONVEYANCES, ACKNOWLEDGMENTS AND DISTRIBUTIONS

 

2.1          Contributions.  At the Closing, on the terms and subject to the
conditions of this Agreement, the Contributor shall contribute, assign, transfer
and convey, at the direction of the Acquirer, to EnLink Operating (i) all of the
Contributed Interests free and clear of Liens (other than restrictions under
applicable federal and state securities laws) and (ii) all of the Contributed
Assets free and clear of Liens (other than Permitted Liens), in exchange for the
consideration set forth in Section 2.2, and the Acquirer shall cause EnLink
Operating to accept the VEX Contribution. The Acquirer expressly understands and
agrees that the Contributor is not contributing, assigning, transferring or
conveying the Excluded Assets.

 

2.2          Consideration.  At the Closing, in consideration for the VEX
Contribution, the Acquirer shall: (a) pay to the Contributor an amount in cash
equal to $171.0 million (the “Cash Consideration”), at least forty percent (40%)
of which shall be sourced by the Acquirer solely from proceeds of the Acquirer
Debt; and (b) issue the New Common Units to the Contributor.

 

2.3          Adjusted Cash Consideration.

 

(a)           The Cash Consideration shall be adjusted as follows (the adjusted
amount being the “Adjusted Cash Consideration”):

 

(i)            increased by an amount, if greater than zero dollars ($0.00),
equal to (A) the actual amount of payments received by VEX from the Contributor
with respect to Actual Shipments (as such term is defined in the TSA) made by
the Contributor from August 1, 2014 until the Effective Time, subtracted from
(B) the Adjusted TSA Minimum Annual Payment; and

 

(ii)           (A) decreased by the amount by which the Target Interim Capital
Expenditures exceeds the actual amount of capital expenditures for ongoing
projects made by the Contributor and its Affiliates prior to the Effective Time
in furtherance of completion of the projects listed on Schedule 2.3(a)(ii) (the
“Actual Capital Expenditures”) or (B) increased by the amount by which the
Actual Capital Expenditures exceeds the Target Interim Capital Expenditures.

 

At least two business days prior to the Closing, the Contributor shall prepare
and deliver to the Acquirer a statement setting forth in reasonable detail the
Contributor’s estimated calculation of the Adjusted Cash Consideration.

 

(b)           On or about August 31, 2015, the Contributor shall prepare and
deliver to the Acquirer a statement (the “Post-Closing Statement”) setting forth
the Contributor’s final calculation of the Adjusted Cash Consideration. The
Contributor shall thereafter provide to the Acquirer such additional data and
information as Acquirer may reasonably request to verify the amounts reflected
on the Post-Closing Statement (and reasonable access to the Contributor’s
personnel, including internal accountants, which access shall not unreasonably
disrupt the Contributor’s day-to-day operations) to permit the Acquirer to
perform or cause to be performed an audit. As soon as reasonably practicable,
but not later than thirty (30) days following receipt of the Post-Closing
Statement (the “Acquirer Review Period”) hereunder, the Acquirer shall deliver
to the Contributor a written report (an “Adjustment Notice”) containing any
changes the

 

10

--------------------------------------------------------------------------------


 

Acquirer proposes to be made in the Post-Closing Statement. The Acquirer shall
be deemed to have accepted and agreed to all items in the Post-Closing
Statement, other than such matters that are proposed to be changed in any
Adjustment Notice (it being understood that if the Acquirer does not deliver to
the Contributor an Adjustment Notice during the Acquirer Review Period, then the
Acquirer shall be deemed to have accepted and agreed to all items in the
Post-Closing Statement and the Adjusted Cash Consideration as set forth therein
shall be considered conclusive and binding on the Parties). The Parties shall
use commercially reasonable efforts to agree on the final Adjusted Cash
Consideration no later than thirty (30) days after delivery of any Adjustment
Notice in accordance with the foregoing (such period, the “Negotiation Period”).
If an Adjustment Notice is delivered in accordance with the foregoing and the
final Adjusted Cash Consideration is:

 

(i)            mutually agreed upon in writing by the Parties during the
Negotiation Period, the final Adjusted Cash Consideration set forth in the
Post-Closing Statement shall be considered conclusive and binding on the
Parties; or

 

(ii)           not mutually agreed upon by the Contributor and the Acquirer
during the Negotiation Period, then the Parties shall mutually select an
internationally recognized, independent accounting firm (the “Accountant”) to
resolve any disagreements. Should the Parties fail to agree on the Accountant
within thirty (30) days following the expiration of the Negotiation Period or
should such Accountant fail or refuse to agree to serve as the Accountant within
ten (10) days after written request from the Parties to serve, and should the
Parties fail to agree in writing on a replacement Accountant within five
(5) days after the end of that ten (10) day period, or should no replacement
Accountant agree to serve within fifteen (15) days after the original written
request pursuant to this sentence, the Accountant shall be appointed by
JAMS, Inc. (“JAMS”) pursuant to the procedures set forth in Section 10.4. The
Accountant shall determine as promptly as practicable, but in any event within
thirty (30) days after its selection, based solely on (x) written submissions
provided to the Accountant by the Parties within ten (10) days following the
Accountant’s selection (and without independent investigation on the part of the
Accountant) and (y) the terms and provisions of this Agreement, whether and to
what extent (if any) the Contributor’s Post-Closing Statement requires
adjustment. In resolving any disputed item, the Accountant shall act as an
expert and not an arbitrator and shall resolve only the items set forth in the
Adjustment Notice that are still in dispute and may not assign a value to any
item greater than the higher value for such item claimed by either Party or less
than the lower value for such item claimed by either Party. The Accountant may
not award damages or penalties. Each Party shall bear its own legal fees and
other costs of presenting its case to the Accountant, and one-half (1/2) of the
costs and expenses of the Accountant incurred in resolving such disputed
matters. The determination of the Accountant shall be final, conclusive and
binding on the Parties. The date on which the final Adjusted Cash Consideration
is finally determined in accordance with Section 2.3(b), if the Acquirer does
not timely submit an Adjustment Notice, or Section 2.3(b)(i) or this
Section 2.3(b)(ii), if the Acquirer timely submits an Adjustment Notice, is
referred to as the “Determination Date.”

 

(c)           Any difference between (i) the Cash Consideration and (ii) the
final Adjusted Cash Consideration shall be paid by the owing Party to the owed
Party within ten (10) days of the Determination Date.

 

11

--------------------------------------------------------------------------------


 

2.4          Assumed Contracts and Leases.  The VEX Contribution is subject to
the assumption by the Acquirer or its designated Affiliates of all the contracts
and leases set forth on Schedule 2.4 (the “Assumed Contracts and Leases”). The
Acquirer hereby assumes (or shall cause its designated Affiliate to assume) and
shall perform, pay and discharge (or shall cause its designated Affiliate to
perform, pay and discharge) when due all liabilities and obligations arising or
relating to the Assumed Contracts and Leases. Nothing contained herein shall
prevent Acquirer or its designated Affiliates, as applicable, from contesting in
good faith any of the liabilities arising pursuant to this Section 2.4 with any
third-party obligee.

 

2.5          Transaction Taxes.  All excise, sales, use, transfer (including
real property transfer), stamp, documentary, filing, recordation, registration
and similar Taxes arising directly and solely from or associated with the
transactions contemplated by this Agreement other than Taxes based on income
(“Transaction Taxes”), shall be borne fifty percent (50%) by the Contributor and
fifty percent (50%) by the Acquirer. The Contributor shall pay or cause to be
paid to the applicable Tax Authority any Transaction Taxes that are required by
Law to be collected and remitted. The Acquirer shall pay to the Contributor its
share of any such Transaction Taxes within thirty (30) days of the Contributor’s
written demand therefor, which written demand must include evidence satisfactory
to the Acquirer that such Transaction Taxes have been duly filed and paid. The
Parties shall provide such certificates and other information and otherwise
cooperate to the extent reasonably required to minimize Transaction Taxes.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE CONTRIBUTOR

 

The Contributor represents and warrants to the Acquirer that:

 

3.1          Organization and Existence.

 

(a)           The Contributor is a limited partnership duly organized and is
validly existing and in good standing under the laws of the State of Texas with
full limited partnership power and authority to own, lease and operate the
properties and assets it now owns, leases and operates and to carry on its
business as and where such properties and assets are now owned or held and such
business is now conducted.

 

(b)           The Contributor is duly qualified to transact business and is in
good standing as a foreign entity in each other jurisdiction in which such
qualification is required for the conduct of its business, except where the
failure to so qualify or to be in good standing would not reasonably be expected
to have a Material Adverse Effect.

 

(c)           VEX has been duly organized as a limited liability company, and is
validly existing and in good standing, under the laws of the state of Texas,
with full limited liability company power and authority to own, lease, use and
operate the properties and assets it now owns, leases, uses and operates, and to
carry on its business as and where such properties and assets are now owned or
held and such business is now conducted.

 

(d)           VEX is duly qualified to transact business and is in good standing
as a foreign entity in each other jurisdiction in which such qualification is
required for the conduct of its business, except where the failure to so qualify
or to be in good standing would not reasonably

 

12

--------------------------------------------------------------------------------


 

be expected to have a Material Adverse Effect.  The Contributor has delivered to
the Acquirer correct and complete copies of VEX’s Organizational Documents, as
amended to date.  There is no pending, or, to the Contributor’s Knowledge,
threatened, action for the dissolution, liquidation or insolvency of VEX.

 

3.2          Authority and Approval; Enforceability.  The Contributor has the
limited partnership power and authority to execute and deliver this Agreement
and the Contributor and each of its Affiliates has requisite power and authority
to execute and deliver any other Transaction Document to which it is or will be
a party, to consummate the Transactions and to perform all the terms and
conditions of this Agreement and the Transaction Documents to be performed by
it.  The execution and delivery by the Contributor of this Agreement and the
execution and delivery by the Contributor and each of its Affiliates, as
applicable, of any Transaction Document to which it is or will be a party, the
performance by the Contributor or its applicable Affiliate of all the terms and
conditions hereof and thereof to be performed by it and the consummation of the
Transactions have been duly authorized and approved by all requisite limited
partnership, limited liability company, corporate or other action of the
Contributor and each other applicable Affiliate of the Contributor. Each of this
Agreement and any other Transaction Document to which the Contributor or any
other Affiliate of the Contributor is or will be a party constitutes or will
constitute, upon execution and delivery by each of the parties thereto, the
valid and binding obligation of the Contributor or such Affiliate of the
Contributor, enforceable against the Contributor or such Affiliate of the
Contributor in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
Laws affecting enforcement of creditors’ rights generally and by general
principles of equity (whether applied in a proceeding at law or in equity) (the
“Enforceability Exceptions”).

 

3.3          No Conflict.  Other than as set forth on Schedule 3.3, the
execution by the Contributor or its applicable Affiliate of this Agreement and
the other Transaction Documents to which the Contributor or any such Affiliate
of the Contributor is or will be a party do not, and the fulfillment and
compliance with the terms and conditions hereof and thereof and the consummation
of the Transactions will not:

 

(a)           conflict with any of the provisions of the Organizational
Documents of the Contributor or any of its Affiliates;

 

(b)           conflict with any provision of any Law or Order applicable to the
Contributor or any of its Affiliates;

 

(c)           conflict with, result in a breach of, constitute a default under
(whether with notice or the lapse of time or both) or accelerate or permit the
acceleration of the performance required by, or require any consent,
authorization or approval under, or give others the right to terminate any
indenture, mortgage, Lien or Contract to which the Contributor or any of its
Affiliates is a party or by which any of them is bound or to which any of the
Contributed Interests or any of the Contributed Assets are subject;

 

13

--------------------------------------------------------------------------------


 

(d)           result in the creation of, or afford any Person the right to
obtain, any Lien on the capital stock or other equity interests, property or
assets of the Contributor or any of its Affiliates under any such Contract; or

 

(e)           result in the revocation, cancellation, suspension or material
modification of any Governmental Approval possessed by the Contributor or any of
its Affiliates that is necessary or desirable for the ownership, lease or
operation of the Business as now conducted by the Contributor and its Affiliates
in all material respects, including any Governmental Approvals under any
applicable Environmental Law;

 

except, in the case of clauses (b), (c), (d) and (e) as would not be reasonably
expected to have a Material Adverse Effect and except for such as will have been
cured at or prior to the Effective Time.

 

3.4          Consents.  Other than as set forth in Schedule 3.4 (each item so
listed, a “Consent”), no consent, approval, license, Permit, order, waiver, or
authorization of, or registration, declaration, or filing with any Governmental
Authority (each a “Governmental Approval”) or other Person is required to be
obtained or made by or with respect to the Contributor or any of its Affiliates
in connection with:

 

(a)           the execution, delivery, and performance of this Agreement or the
other Transaction Documents, or the consummation of the Transactions;

 

(b)           the enforcement against the Contributor or any of its Affiliates
of its obligations under this Agreement or the other Transaction Documents; or

 

(c)           the conduct by the Acquirer of the Business immediately following
the Closing as was conducted prior to the Closing;

 

except, in each case, as would not be reasonably expected to have a Material
Adverse Effect.

 

3.5          Laws and Regulations; Litigation.  Except as set forth in
Schedule 3.5 there are no pending or, to the Contributor’s Knowledge, threatened
claims, fines, actions, suits, litigation, demands, assertions, hearings,
audits, investigations or proceedings (whether civil, criminal, administrative
or investigative) or any arbitration or binding dispute resolution proceeding
(collectively, “Litigation”) against the Contributor or VEX or any of their
respective properties as a result of or in connection with the ownership and
operation of the Business or the Contributed Interests (other than Litigation
under any Environmental Law, which is the subject of Section 3.6) that (i) would
be reasonably expected to have a Material Adverse Effect or (ii) seek any
material injunctive relief with respect to the Business.  The Business is, and,
during the last eight (8) months for the VEX Pipeline and during the last twelve
(12) months for the POV Terminal Facilities, has been, in compliance with all
Laws (other than Environmental Laws, which are the subject of Section 3.6) of
any Governmental Authority applicable to it, other than any noncompliance which
is not material to the Business.  No Litigation is pending or, to the
Contributor’s Knowledge, threatened to which the Contributor or any of its
Affiliates is or may become a party that questions or involves the validity or
enforceability of any of its respective obligations under this Agreement or the
other Transaction Documents or seeks to prevent or delay, or damages in
connection with, the consummation of the Transactions.

 

14

--------------------------------------------------------------------------------


 

3.6          Environmental Matters.  With respect to the Business, VEX and the
Contributed Assets:

 

(a)           are and during relevant time periods specified in all applicable
statutes of limitations or in the event there is no applicable statute of
limitation, since January 1, 2010, have been in compliance in all material
respects with all Environmental Laws;

 

(b)           are not the subject of any outstanding material unresolved Order,
agreement or arbitration award from any Governmental Authority under any
Environmental Law relating to the Business;

 

(c)           have received all material Permits required of them under
applicable Environmental Laws necessary to conduct the Business as presently
conducted or in light of the current stage of development or construction;

 

(d)           are in compliance in all material respects with all material terms
and conditions of any such Permits;

 

(e)           are not subject to any pending or, to the Contributor’s Knowledge,
threatened Litigation under any Environmental Law with respect to which the
Contributor or any of its Subsidiaries has been contacted in writing by or on
behalf of the actual or potential plaintiff or claimant and that would be
material in nature; and

 

(f)            do not have any Liability in connection with damage to natural
resources or the release into the environment of any Hazardous Material that
would reasonably be expected to be material in nature.

 

3.7          Contributed Interests.

 

(a)           The Contributed Interests (i) constitute one hundred percent
(100%) of the limited liability company interests in VEX and (ii) are duly
authorized, validly issued and fully paid (to the extent required by VEX’s
Organizational Documents) and non-assessable (except as such non-assessability
may be affected by the Texas Business Organizations Code). The Contributed
Interests are not subject to and were not issued in violation of any purchase
option, call option, right of first refusal, preemptive right, subscription
right or any similar right under any provision of local or state law applicable
to such interests, VEX’s Organizational Documents, or any Contract to which the
Contributor or any of its Affiliates is a party or to which it or any of its
properties or assets is otherwise bound.

 

(b)           As of immediately prior to the Closing, the Contributor has good
and valid record and beneficial title to the Contributed Interests, free and
clear of any and all Liens, and, except for restrictions under applicable
federal and state securities laws or as provided in VEX’s Organizational
Documents, the Contributed Interests are free and clear of any restrictions on
transfer, Taxes, or claims.  There are no options, warrants, purchase rights,
Contracts or other securities exercisable or exchangeable for any equity
interests of VEX, any other commitments or Contracts providing for the issuance
of additional equity interests, or for the repurchase or redemption of the
Contributed Interests, or any Contracts of any kind which may obligate VEX to
issue, purchase, register for sale, redeem or otherwise acquire any of its
equity interests.

 

15

--------------------------------------------------------------------------------


 

Immediately after the Closing, EnLink Operating will have good and valid record
and beneficial title to such Contributed Interests, free and clear of any Liens,
and, except for restrictions under applicable federal and state securities laws
or as provided in VEX’s Organizational Documents, free and clear of any
restrictions on transfer, Taxes, or claims.

 

3.8          Sufficiency of Assets; Real Property.

 

(a)           The VEX Contribution, together with the Assumed Contracts and
Leases, are sufficient in all material respects to conduct the Business as such
Business is currently being conducted.

 

(b)           Schedule 3.8(b)-1 sets forth all of the real property owned or
leased in connection with the Business (the “Real Property”) and indicates
whether such Real Property is owned or leased. Except as set forth in
Schedule 3.8(b)-2, VEX or the Contributor has valid and indefeasible title in
fee to all owned Real Property and valid leasehold interests in all leased Real
Property (including rights of way), in each case, except as would not,
individually or in the aggregate, reasonably be expected to materially interfere
with the use or occupancy of the Real Property as it is currently being used or
occupied. VEX or the Contributor owns or leases all such Real Property and
interests in Real Property free and clear of any Liens except (i) those set
forth in Schedule 3.8(b)-2, (ii) mechanics’, carriers’, workmen’s, repairmen’s
or other similar Liens arising or incurred in the ordinary course of business
consistent with past practices and that are not yet delinquent or can be paid
without penalty or are being contested in good faith and by appropriate
proceedings in respect thereof and for which an appropriate reserve has been
established in accordance with GAAP, (iii) Liens for current Taxes that are not
yet due and payable or are being contested in good faith and by appropriate
proceedings in respect thereof and for which an appropriate reserve has been
established in accordance with GAAP, (iv) Liens securing Debt of the Contributor
or any of its Affiliates that will be released prior to or as of the Closing and
(v) other imperfections of title or encumbrances that would not reasonably be
expected to materially interfere with the use or occupancy of the Real Property
as it is currently being used or occupied (the Liens described in clauses (i),
(ii), (iii), (iv) and (v) above, being referred to collectively as “Permitted
Liens”).

 

(c)           To the Contributor’s Knowledge, there is or will be at the Closing
current access to public roads from the Real Property.

 

(d)           VEX is not a party to, nor, to the Contributor’s Knowledge, is
bound by, any outstanding third-party rights to purchase, lease or in any way
acquire any of the owned Real Properties or interests therein (including without
limitation any rights of first refusal, options or other similar right of any
kind) nor has VEX granted a possessory right or a right of occupancy with
respect to the owned Real Property other than as disclosed by any matters of
record.

 

(e)           Other than as specifically set forth to the contrary on
Schedule 3.8(b)-2, to the Contributor’s Knowledge, VEX has:

 

(i)            such consents, easements, rights-of-way, approvals, rights,
Permits and licenses from all Governmental Authorities and other Persons as are
sufficient to occupy and use the Real Property and continue to carry out the
operations associated therewith, in all material

 

16

--------------------------------------------------------------------------------


 

respects, substantially in the manner in which the Real Property is currently
occupied, used and operated (collectively, “Required Rights”); and

 

(ii)           fulfilled and performed all its material obligations with respect
to any Required Rights and no default or other event has occurred that allows
(or after notice or lapse of time would allow) revocation or termination thereof
or would result in any material impairment of the rights of the holder of any
Required Rights.

 

(f)            The Contributor has good title to all owned and valid interests
in all leased tangible personal property included in the Contributed Assets,
free and clear of all Liens, except Permitted Liens, other than tangible
personal property owned on the date of this Agreement but subsequently sold or
otherwise disposed of in compliance with Section 5.1. All tangible personal
property included in the Contributed Assets and not undergoing construction as
of the date of this Agreement is in good operating condition and repair (normal
wear and tear excepted) and has been maintained in accordance with generally
accepted industry practice, and is sufficient in all material respects for the
purposes for which it is currently being used or held for use

 

3.9          Permits.  VEX holds or has a valid right to use, all Permits (other
than environmental Permits, which are the subject of Section 3.6) that are
necessary or desirable for the conduct of the Business (the “Material VEX
Permits”), each in material compliance with applicable Laws.  The Contributor or
its Affiliates have complied in all material respects with all terms and
conditions of the Material VEX Permits.  None of such Material VEX Permits will
be subject to suspension, modification, revocation or nonrenewal as a result of
the execution and delivery of this Agreement or the other Transaction Documents
or the consummation of the Transactions.  There is no outstanding written
notice, nor to the Contributor’s Knowledge, any other notice of revocation,
cancellation or termination of any Material VEX Permit.  No Litigation is
pending or, to the Contributor’s Knowledge, threatened with respect to any
alleged failure by the Contributor or its Affiliates (i) to have any Material
VEX Permit necessary for the conduct of the Business and the ownership and
operation of the VEX Pipeline or (ii) to be in compliance with any Material VEX
Permit.

 

3.10        Brokerage Arrangements.  Neither the Contributor nor any of its
Affiliates has entered, directly or indirectly, into any Contract with any
Person that would obligate the Acquirer or any of its Affiliates to pay any
commission, brokerage or “finder’s fee” or other fee in connection with this
Agreement, the other Transaction Documents or the transactions contemplated
hereby or thereby.

 

3.11        Investment.  The Contributor is an “accredited investor” as such
term is defined in Rule 501 promulgated under the Securities Act of 1933, as
amended (the “Securities Act”). The Contributor is familiar with investments of
the nature of the New Common Units, understands that this investment involves
substantial risks, has adequately investigated the Acquirer and the New Common
Units, and has substantial knowledge and experience in financial and business
matters such that it is capable of evaluating, and has evaluated, the merits and
risks inherent in purchasing the New Common Units, and is able to bear the
economic risks of such investment. The Contributor has had the opportunity to
visit with the Acquirer and meet with the officers of the General Partner and
other representatives to discuss the business, assets, liabilities, financial
condition, and operations of the Acquirer, has received all materials, documents
and other

 

17

--------------------------------------------------------------------------------


 

information that the Contributor deems necessary or advisable to evaluate the
Acquirer and the New Common Units, and has made its own independent examination,
investigation, analysis and evaluation of the Acquirer and the New Common Units,
including its own estimate of the value of the New Common Units.  The
Contributor has undertaken such due diligence (including a review of the
properties, liabilities, books, records and contracts of the Acquirer) as the
Contributor deems adequate. The Contributor acknowledges that the New Common
Units have not been registered under applicable federal and state securities
laws and that the New Common Units may not be sold, transferred, offered for
sale, pledged, hypothecated or otherwise disposed of unless such transfer, sale,
assignment, pledge, hypothecation or other disposition is registered under
applicable federal and state securities laws or pursuant to an exemption from
registration under any federal or state securities laws.

 

3.12        Taxes.

 

(a)           All Tax Returns that are required to be filed by or with respect
to VEX (or any of its Subsidiaries), the Contributed Assets or the Business at
or prior to the Effective Time (taking into account any valid extension of time
within which to file) have been or will be timely filed at or prior to the
Effective Time and all such Tax Returns are or will be true, correct and
complete in all material respects.

 

(b)           Except as set forth on Schedule 3.12(b) all Taxes due and payable
on or prior to the Closing Date by or with respect to VEX (or any of its
Subsidiaries) the Contributed Assets of the Business (in each case, whether or
not shown on any Tax Return) have been fully paid and all deficiencies asserted
or assessments made with respect to such Taxes have been paid in full or
properly accrued for by the Contributor.

 

(c)           Except as set forth on Schedule 3.12(c), no examination, audit,
claim, assessment, levy, or administrative or judicial proceeding regarding any
of the Tax Returns described in Section 3.12(a) or any Taxes of or with respect
to VEX (or any of its Subsidiaries), the Contributed Assets or the Business is
currently pending, has been proposed in writing or has been threatened.

 

(d)           Except as set forth on Schedule 3.12(d), no waivers or extensions
of statutes of limitations have been given or requested in writing with respect
to any amount of Taxes of or with respect to VEX (or any of its Subsidiaries),
the Contributed Assets or the Business or any Tax Returns of or with respect to
VEX (or any of its Subsidiaries), the Contributed Assets or the Business.

 

(e)           VEX (and each of its Subsidiaries) will, at Closing, be treated as
disregarded as an entity separate from its owner for federal income Tax purposes
pursuant to Treasury Regulation section 301.7701-2(c)(2)(i).

 

(f)            There are no Liens (other than Permitted Liens) on any of the
Contributed Assets or the assets of VEX (or any of its Subsidiaries), in each
case that arose in connection with any failure (or alleged failure) to pay any
Tax.

 

(g)           Except as set forth on Schedule 3.12(g), none of VEX or any of its
Subsidiaries has been a member of or is a successor to an entity that has been a
member of an affiliated group

 

18

--------------------------------------------------------------------------------


 

filing a consolidated federal income Tax Return or has any liability for the
Taxes of any Person under Treasury Regulation section 1.1502-6 (or any similar
provision of state, local or foreign Law), as a transferee or successor, by
contract, or otherwise.

 

3.13        Material Contracts.

 

(a)           Set forth in Schedule 3.13(a) is a list, as of the date hereof, of
each Material Contract to which the Contributor or any of its Affiliates is a
party.

 

(b)           The Contributor has made available to the Acquirer a correct and
complete copy of each Material Contract. Except as would not reasonably be
expected to have a Material Adverse Effect, each Material Contract is legal,
valid and binding on and enforceable against the Contributor, VEX or their
applicable Affiliates and, to the Contributor’s Knowledge, the counterparty
thereto, and each Material Contract will continue to be legal, valid and binding
on and enforceable against the Contributor, VEX or their applicable Affiliates
and, to the Contributor’s Knowledge, the counterparty thereto, on identical
terms following the consummation of the Transactions. Each Material Contract is
in full force and effect, and none of the Contributor, VEX or their applicable
Affiliates, as the case may be, or, to the Contributor’s Knowledge, any
counterparty thereto, is in breach or default thereunder and no event has
occurred that upon receipt of notice or lapse of time or both would constitute
any breach or default thereunder, except for such breaches or defaults as would
not reasonably be expected to have a Material Adverse Effect. None of the
Contributor, VEX or their applicable Affiliates has given or received from any
third party any written notice of any action or intent to terminate or amend in
any material respect any Material Contract except as provided in Schedule
3.13(b).

 

3.14        No Adverse Changes.  Except as set forth in Schedule 3.14, since
August 1, 2014:

 

(a)           there has not been a Material Adverse Effect;

 

(b)           the Business and the VEX Pipeline have been operated and
maintained by the Contributor or its applicable Affiliates in the ordinary
course of business consistent with past practices;

 

(c)           there has not been any damage to or destruction or loss of the
Contributed Assets, whether or not covered by insurance, that individually or in
the aggregate exceed $100,000;

 

(d)           there has been no acceleration or delay in, or postponement of,
the payment of any Liabilities related to the Business or the Contributed Assets
in excess of $100,000;

 

(e)           there has been no acceleration or delay in the collection of any
payment related to the Business or the Contributed Assets in excess of $100,000;

 

(f)            there has been no declaration or payment of any non-cash dividend
or other non-cash distribution in respect of the Contributed Interests; and

 

(g)           there is no Contract to do any of the foregoing.

 

19

--------------------------------------------------------------------------------


 

3.15                        Indebtedness.  VEX has no Debt other than Debt which
will be paid, settled, cancelled, discharged or otherwise released at or prior
to the Effective Time.

 

3.16                        Absence of Undisclosed Liabilities.  To the
Contributor’s Knowledge, VEX is not subject to, any material Liability, except
Liabilities required to be incurred pursuant to this Agreement or the other
Transaction Documents or otherwise in connection with the Transactions.

 

3.17                        FERC.  VEX is in material compliance with all
applicable orders and regulations of FERC that pertain to the businesses or
operations of VEX.  No approval of FERC is required in connection with execution
of this Agreement by the Contributor or the consummation by the Contributor of
the transactions contemplated hereby.

 

3.18                        Employment Matters.  Except as otherwise described
in Section 5.11(c) or as would not reasonably be expected to have a Material
Adverse Effect, the consummation of the Transactions contemplated by this
Agreement alone, or in combination with any other event, including a termination
of any employee, officer or other service provider of the Contributor or any of
its Affiliates, shall not give rise to any obligation with respect to any plan,
program, policy agreement or arrangement of the Contributor or its Affiliates
described in Section 5.11(i) that could otherwise subject the Acquirer or an
Affiliate thereof to any liability, including liability for severance pay,
unemployment compensation, termination pay, withdrawal liability or other
employee benefits.

 

3.19                        No Other Representations or Warranties.  Except as
set forth in this Article III, the Contributor makes no other express or implied
representation or warranty with respect to the VEX Contribution or the
Transactions, and disclaims any other representations or warranties with respect
thereto.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE ACQUIRER

 

The Acquirer hereby represents and warrants to the Contributor that:

 

4.1                               Organization and Existence.

 

(a)                                 Each of the Acquirer, the General Partner
and EnLink Operating is an entity duly organized, validly existing and in good
standing under the laws of the State of Delaware, and EnLink Operating has all
limited partnership power and authority to own the VEX Contribution.

 

(b)                                 Each of the Acquirer, the General Partner
and EnLink Operating is duly qualified to transact business as a limited
partnership or limited liability company, as applicable, and is in good standing
in each other jurisdiction in which such qualification is required for the
conduct of its business, except where the failure to so qualify or to be in good
standing does not have an Acquirer Material Adverse Effect.

 

4.2                               Authority and Approval; Enforceability.  The
Acquirer has the limited partnership power and authority to execute and deliver
this Agreement, and the Acquirer and each of its Affiliates has requisite power
and authority to execute and deliver any other Transaction

 

20

--------------------------------------------------------------------------------


 

Document to which it is or will be a party, to perform all the terms and
conditions hereof and thereof to be performed by it and to consummate the
Transactions. The execution and delivery by the Acquirer of this Agreement and
the execution and delivery by the Acquirer and each of its Affiliates, as
applicable, of any Transaction Document to which it is or will be a party, the
performance by the Acquirer or its applicable Affiliate of all the terms and
conditions hereof and thereof to be performed by it and the consummation of the
Transactions have been duly authorized and approved by all requisite limited
partnership, limited liability company, corporate or other action of the
Acquirer or its Affiliates.  Each of this Agreement and any other Transaction
Document to which the Acquirer or any other Affiliate of the Acquirer  is a
party or will be a party constitutes or will constitute, upon execution and
delivery by the each of the parties thereto, the valid and binding obligation of
the Acquirer or such Affiliate of the Acquirer, as applicable, enforceable
against the Acquirer or such Affiliate of the Acquirer in accordance with its
terms, except as such enforcement may be limited by the Enforceability
Exceptions.

 

4.3                               No Conflict.  Other than as set forth on
Schedule 4.3, the execution by the Acquirer or its applicable Affiliates of this
Agreement and the other Transaction Documents to which the Acquirer or such
Affiliate of the Acquirer is or will be a party do not, and the fulfillment and
compliance with the terms and conditions hereof and thereof and the consummation
of the Transactions will not:

 

(a)                                 conflict with any of the provisions of the
Organizational Documents of the Acquirer or any of its Affiliates;

 

(b)                                 conflict with any provision of any Law or
Order applicable to the Acquirer or any of its Affiliates;

 

(c)                                  conflict with, result in a breach of,
constitute a default under (whether with notice or the lapse of time or both) or
accelerate or permit the acceleration of the performance required by, or require
any consent, authorization or approval under, or give others the right to
terminate any indenture, mortgage, Lien or Contract to which the Acquirer or any
of its Affiliates is a party or by which any of them is bound;

 

(d)                                 result in the creation of, or afford any
Person the right to obtain, any Lien on the capital stock or other equity
interests, property or assets of the Acquirer or any of its Affiliates under any
such Contract; or

 

(e)                                  result in the revocation, cancellation,
suspension or material modification of any Governmental Approval possessed by
the Acquirer or any of its Affiliates that is necessary or desirable for the
ownership, lease or operation of its properties and other assets in the conduct
of its business as now conducted by the Acquirer and its Affiliates in all
material respects, including any Governmental Approvals under any applicable
Environmental Law; except, in the case of clauses (b), (c), (d) and (e) as would
not be reasonably expected to have an Acquirer Material Adverse Effect and
except for such as will have been cured at or prior to the Effective Time.

 

4.4                               Delivery of Fairness Opinion.  The Financial
Advisor has delivered an opinion to the Conflicts Committee that, subject to the
assumptions, qualifications and limitations set forth

 

21

--------------------------------------------------------------------------------


 

in such opinion, the consideration to be paid by the Acquirer pursuant to this
Agreement is fair, from a financial point of view, to the Acquirer’s public
common unitholders, other than EnLink Midstream, Inc. and its affiliates and the
Contributor and its affiliates.

 

4.5                               Brokerage Arrangements.  The Acquirer has not
entered, directly or indirectly, into any Contract with any Person that would
obligate the Contributor or any of its Affiliates to pay any commission,
brokerage or “finder’s fee” or other fee in connection with this Agreement or
the transactions contemplated hereby.

 

4.6                               New Common Units.  The New Common Units being
issued at Closing, when issued in consideration for the VEX Contribution as
provided by this Agreement, will be duly authorized, validly issued, fully paid
(to the extent required by the Acquirer’s Organizational Documents) and
nonassessable (except as such nonassessability may be affected by the Delaware
Revised Uniform Limited Partnership Act) and free of any preemptive or similar
rights (other than those set forth in the Acquirer’s limited partnership
agreement).

 

4.7                               Available Funds.  The Acquirer will have at
Closing sufficient cash to enable it to make payment in immediately available
funds of the Cash Consideration when due and any other amounts to be paid by it
hereunder, at least forty percent (40%) of which shall be sourced by the
Acquirer solely from debt proceeds of the Acquirer Debt.

 

4.8                               Investment.  The Acquirer is an “accredited
investor” as such term is defined in Rule 501 promulgated under the Securities
Act. The Acquirer is familiar with investments of the nature of the Contributed
Interests, understands that this investment involves substantial risks, has
adequately investigated the Contributor and the Contributed Interests, and has
substantial knowledge and experience in financial and business matters such that
it is capable of evaluating, and has evaluated, the merits and risks inherent in
purchasing the Contributed Interests, and is able to bear the economic risks of
such investment. The Acquirer has had the opportunity to visit with the
Contributor and meet with its officers and other representatives to discuss the
business, assets, liabilities, financial condition, and operations of VEX, has
received all materials, documents and other information that the Acquirer deems
necessary or advisable to evaluate VEX and the Contributed Interests, and has
made its own independent examination, investigation, analysis and evaluation of
VEX and the Contributed Interests, including its own estimate of the value of
the Contributed Interests.  The Acquirer has undertaken such due diligence
(including a review of the properties, liabilities, books, records and contracts
of VEX) as the Acquirer deems adequate. The Acquirer acknowledges that the
Contributed Interests have not been registered under applicable federal and
state securities laws and that the Contributed Interests may not be sold,
transferred, offered for sale, pledged, hypothecated or otherwise disposed of
unless such transfer, sale, assignment, pledge, hypothecation or other
disposition is registered under applicable federal and state securities laws or
pursuant to an exemption from registration under any federal or state securities
laws.  The Acquirer is acquiring the Contributed Interests for its own account
and not with a view toward or for offer or sale in connection with any
distribution thereof, or with any present intention of distributing or selling
the Contributed Interests in violation of federal or state securities laws. 
Neither the Acquirer nor the General Partner is a party to any Contract or
arrangement with any Person to sell, transfer or grant participations to such
Person or to any third Person, with respect to the Contributed Interests.

 

22

--------------------------------------------------------------------------------


 

4.9                               Periodic Reports.  The Acquirer has timely
furnished or filed all forms, registration statements, reports, schedules and
other documents required to be furnished or filed by it under the Exchange Act
or the Securities Act with the Commission since January 1, 2014 (all such
documents filed prior to the date hereof, collectively the “SEC Documents”). 
The SEC Documents, at the time filed (or in the case of registration statements,
solely on the dates of effectiveness) (except to the extent corrected or
superseded by a subsequent SEC Document) (a) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading, and (b) complied
in all material respects with the applicable requirements of the Exchange Act
and the Securities Act, as the case may be.  Any audited or unaudited financial
statements and any notes thereto or schedules included in the SEC Documents (the
“Acquirer Financial Statements”), at the time filed, (A) complied as to form in
all material respects with applicable accounting requirements and with the
published rules and regulations of the Commission with respect thereto, (B) were
prepared in accordance with GAAP applied on a consistent basis during the
periods presented thereby (except as may be indicated in the notes thereto or,
in the case of unaudited statements, subject to normal year-end audit
adjustments or otherwise as permitted by Form 10-Q of the Commission) and
(C) fairly present (subject in the case of unaudited statements to normal and
recurring audit adjustments) in all material respects the consolidated financial
position of the Acquirer and its consolidated subsidiaries as of the dates
thereof and the consolidated results of its operations and cash flows for the
periods then ended.  KPMG LLP is the independent registered public accounting
firm that performs auditing services for the Acquirer and has not resigned or
been dismissed as independent registered public accountants of the Acquirer as a
result of or in connection with any disagreement with the Acquirer on any matter
of accounting principles or practices, financial statement disclosure or
auditing scope or procedures.

 

4.10                        No Material Adverse Change.  Except as set forth in
or contemplated by the SEC Documents and as contemplated by this Agreement,
since December 31, 2014, the business of the Acquirer and its Subsidiaries, as
applicable, has been conducted only in the ordinary course of business and there
has not been any (a) Acquirer Material Adverse Effect, (b) acquisition or
disposition of any material asset by the Acquirer or any of its Subsidiaries or
any contract or arrangement therefore, other than in the ordinary course of
business, (c) material change in any of the Acquirer’s accounting principles,
practices or methods except to the extent required in accordance with GAAP,
(d) incurrence of material indebtedness other than in the ordinary course of
business, (e) amendment, or approval of any amendment, to the Organizational
Documents of the Acquirer, (f) material legal, regulatory or other similar
proceedings for which the Acquirer has been served or (g) material disputes,
claims, audits or investigations, whether administrative, judicial or otherwise,
instituted or threatened by or against or affecting the Acquirer.

 

4.11                        No Other Representations or Warranties; Schedules. 
Except as set forth in this Article IV, the Acquirer does not make any other
express or implied representation or warranty with respect to the New Common
Units or the Transactions, and the Acquirer disclaims any other representations
or warranties with respect thereto.

 

23

--------------------------------------------------------------------------------


 

ARTICLE V
COVENANTS, ETC.

 

5.1                               Conduct of Business.  During the period
commencing on the date hereof and ending on the Closing Date (the “Pre-Closing
Period”) the Contributor and its Affiliates shall operate the Business in the
ordinary course of business and shall use their respective commercially
reasonable efforts to preserve intact relationships with lessors, contractors,
customers, suppliers and other Persons who have business relationships with VEX
or relating to the Business, including applicable regulatory agencies, and to
preserve, maintain and protect the Contributed Assets. Without limiting the
generality or effect of the previous sentence, during the Pre-Closing Period,
the Contributor shall not, except (i) as set forth on Schedule 5.1, (ii) as
otherwise contemplated by this Agreement, (iii) as required by Law or (iv) with
the prior written consent of the Acquirer (which consent shall not be
unreasonably withheld, delayed or conditioned):

 

(a)                                 amend or allow to be amended the
Organizational Documents of VEX;

 

(b)                                 cause or permit the merger or consolidation
of VEX with or into any other Person or liquidate, dissolve or recapitalize VEX
or otherwise wind up the Business;

 

(c)                                  cause or permit VEX to acquire (including,
without limitation, by merger, consolidation or the acquisition of any equity
interest or assets), sell, assign, transfer, lease or otherwise dispose of any
assets, other than in the ordinary course of business;

 

(d)                                 dispose of any Contributed Asset, other than
in the ordinary course of business, provided that any Contributed Assets
disposed pursuant to this clause have a value less than $100,000 individually
and $500,000 in the aggregate;

 

(e)                                  permit or allow any Lien against any
Contributed Asset or any asset owned by VEX other than a Permitted Lien or any
Lien that will be terminated and released prior to the Closing;

 

(f)                                   issue, transfer, sell, deliver or
otherwise dispose of (whether through the issuance or granting of options,
warrants, commitments, subscriptions, rights to purchase or otherwise) any
equity interests in VEX or securities, options, warrants, calls or other rights
to purchase equity interests in VEX (including any notes, bonds or other
securities or obligations convertible into or exchangeable for any equity
interests in VEX);

 

(g)                                  terminate or amend any Material VEX
Permits;

 

(h)                                 enter into any Contract which would
constitute a Material Contract under this Agreement;

 

(i)                                     modify or amend, in any material
respect, or terminate any Material Contract;

 

(j)                                    with respect to any Transferring
Employee, hire or engage such individual in any alternative capacity, or approve
or make material modifications to the salary, wages, bonuses or other
compensation (including incentive compensation) payable to any such individual,
or adopt

 

24

--------------------------------------------------------------------------------


 

or make any material amendment to any employee compensation, benefit or
incentive plans with respect to such individual other than in the ordinary
course of business, as required by applicable Law, or to effect or permit the
transfer of such individual as a Transferring Employee as contemplated pursuant
to Section 5.11; or

 

(k)                                 agree, whether in writing or otherwise, to
do any of the foregoing.

 

5.2                               Financial Statements.  The Contributor shall
permit the Acquirer and its representatives to contact the Contributor’s
accountants and employees, and shall cause such accountants and employees to
discuss, cooperate and provide information reasonably requested by the Acquirer
or its representatives, in order for the Acquirer to prepare audited and
unaudited historical financial statements for the Business and pro forma
financial statements of the Acquirer, in each case that meet the requirements of
Regulation S-X promulgated under the Securities Act.  The Contributor shall
cause its accountants and employees to cooperate with the Acquirer with regard
to responding to any comments from the Commission on the financial statements of
the Business. The Acquirer shall be responsible for and shall pay for or
reimburse the Contributor for all out-of-pocket costs incurred by the
Contributor in connection with the preparation and audit of any such financial
statements (including reasonable accountants’ fees). The obligations of the
Contributor under this Section 5.2 shall survive for three (3) years after the
Closing.

 

5.3                               Debt Financed Cash Consideration.

 

(a)                                 In connection with the Closing, the Acquirer
shall borrow an amount equal to or exceeding forty percent (40%) of the Cash
Consideration (the “Debt Financed Cash Consideration”) under indebtedness for
which no partner of the Acquirer or any related Person bears the economic risk
of loss as defined by Treasury Regulation section 1.752-2 and shall utilize the
proceeds of such borrowing in a manner such that the proceeds of such borrowing
are allocable to the distribution of the Debt Financed Cash Consideration to the
Contributor as part of the payment of the Cash Consideration pursuant to
Treasury Regulation section 1.707-5(b)(1) and Treasury Regulation section
1.163-8T (such borrowing, and any “refinancing” of such borrowing treated as the
liability it refinances pursuant to Treasury Regulation section 1.707-5(c), the
“Acquirer Debt”).

 

(b)                                 The Parties intend that the Debt Financed
Cash Consideration paid to the Contributor shall qualify as a “debt-financed
transfer,” a portion of which is not taken into account as part of a “disguised
sale” (under Treasury Regulation sections 1.707-3 and 1.707-5(b)) of the
Contributed Interests and the Contributed Assets.

 

(c)                                  For a period of one (1) year following the
Closing Date, the Contributor and the Acquirer shall ensure (and shall cause
their respective Affiliates to ensure) that the Acquirer Debt will not be less
than the entire outstanding principal balance of the Acquirer Debt outstanding
immediately after the Closing.

 

(d)                                 The Parties shall act at all times in a
manner consistent with the foregoing provisions of this Section 5.3, except with
the prior written consent of the Contributor or as

 

25

--------------------------------------------------------------------------------


 

otherwise required by applicable Law following a final determination by the U.S.
Internal Revenue Service or a Governmental Authority with competent
jurisdiction.

 

5.4                               Access.  From the date of this Agreement until
the Closing Date, the Contributor shall, upon reasonable advance notice by the
Acquirer, (a) provide the Acquirer and its representatives reasonable access,
during normal business hours, to the books and records relating to the Business,
and (b) furnish to the Acquirer such documents and information in the possession
or control of the Contributor or its Affiliates concerning the Business as the
Acquirer from time to time may reasonably request, but only to the extent that
the Contributor may comply with the covenants in clause (a) and (b) above
without breaching any confidentiality obligation binding on the Contributor or
its Affiliates. With respect to the Real Property, such access shall be subject
to the rights of parties in possession and the terms of any instruments under
which the Contributor uses or occupies such Real Property.

 

5.5                               Post-Closing Receivables and Payments.

 

(a)                                 Should the Contributor or any of its
Subsidiaries receive any payments attributable to accounts receivable of the
Business that relate to the operations of the Business after the Effective Time,
then the Contributor shall or shall cause its applicable Subsidiary to, within
thirty (30) days of receipt of such payments, forward such payments to the
Acquirer.  Should the Acquirer or any of its Subsidiaries receive any payments
attributable to accounts receivable of the Business that relate to the
operations of the Business at or prior to the Effective Time, then the Acquirer
shall or shall cause its applicable Subsidiary to, within thirty (30) days of
receipt of such payments, forward such payments to the Contributor.

 

(b)                                 If any demand is made on the Contributor or
any of its Subsidiaries to pay any invoice or other account payables incurred in
connection with the operation of the Business after the Effective Time, then the
Acquirer shall be responsible for the same.  If any demand is made on the
Acquirer or any of its Subsidiaries to pay any invoice or other account payables
incurred in connection with the operation of the Business at or prior to the
Effective Time, then the Contributor shall be responsible for the same.

 

5.6                               Further Assurances.  On and after the Closing
Date, the Parties shall cooperate and use their respective commercially
reasonable efforts to take or cause to be taken all appropriate actions and do,
or cause to be done, all things necessary or appropriate to make effective the
Transactions, including (i) the execution of any additional assignment or
similar documents or instruments of transfer of any kind, (ii) without limiting
the generality of Section 5.9, the obtaining of consents which may be reasonably
necessary or appropriate to consummate the Transactions and (iii) the taking of
all such other actions as such Party may reasonably be requested to take by the
other Party from to time to time, consistent with the terms of this Agreement
and the other Transaction Documents, in order to effectuate the Transactions.

 

5.7                               NYSE Listing.  Prior to the Closing, the
Acquirer will use its commercially reasonable efforts to obtain approval for
listing, subject to notice of issuance, of the New Common Units on the New York
Stock Exchange.

 

26

--------------------------------------------------------------------------------


 

5.8                               Tax Covenants.

 

(a)                                 The Parties agree that the Contributor shall
bear the liability for any Taxes imposed on or incurred by or with respect to
the operation of the Business or the ownership or operation of the Contributed
Assets for any taxable period or portion thereof ending on or prior to the
Closing Date. The Parties further agree that the Acquirer shall bear the
liability for any Taxes imposed on or incurred by or with respect to the
operation of the Business or the ownership or operation of the Contributed
Assets for any taxable period or portion thereof beginning after the Closing
Date.

 

(b)                                 The Parties agree that whenever it is
necessary for purposes of this Section 5.8 to determine the amount of any Taxes
for a taxable period beginning before and ending after the Closing Date (a
“Straddle Period”) that is allocable to the portion of the Straddle Period
ending on or before the Closing Date, the determination shall be made, in the
case of property or ad valorem or franchise Taxes (which are measured by, or
based solely upon capital, debt or a combination of capital and debt), by
prorating such Taxes ratably on a per diem basis and, in the case of other
Taxes, by assuming that such portion of the Straddle Period ending on or prior
to the Closing Date constitutes a separate taxable period and by taking into
account the actual taxable events occurring during such period (except that
exemptions, allowances and deductions for a taxable period beginning before and
ending after the Closing Date that are calculated on an annual or periodic
basis, such as the deduction for depreciation, shall be apportioned to the
period prior to and including the Closing Date ratably on a per diem basis).

 

(c)                                  With respect to any Tax Return attributable
to a Straddle Period that is required to be filed after the Closing Date with
respect to VEX (or any of its Subsidiaries), the Business or the Contributed
Assets (excluding any Tax Return that is filed on a consolidated, combined, or
unitary basis with any Devon Entity other than VEX or any of its Subsidiaries),
the Acquirer shall cause such Tax Return to be prepared, cause to be included in
such Tax Return all items of income, gain, loss, deduction and credit required
to be included therein, furnish a copy of such Tax Return to the Contributor,
and cause such Tax Return to be filed timely with the appropriate Tax Authority.
The Acquirer shall be responsible for the timely payment of all Taxes due from
VEX or any of its Subsidiaries with respect to the period covered by such Tax
Return, but shall have a right to recover from the Contributor the amount of
Taxes attributable to the portion of the taxable period ending on or prior to
the Closing Date pursuant to Section 5.8(a).

 

(d)                                 The Parties shall cooperate fully, and cause
their Affiliates to cooperate fully, as and to the extent reasonably requested
by the other Party, (i) to accomplish the apportionment of income described
pursuant to this Section 5.8, (ii) to respond to requests for the provision of
any information or documentation within the knowledge or possession of such
Party as reasonably necessary to facilitate compliance with financial reporting
obligations arising under FASB Statement No. 109 (including compliance with
Financial Accounting Standards Board Interpretation No. 48), and (iii) in
connection with any audit, litigation or other proceeding (each a “Tax
Proceeding”) with respect to Taxes.  Such cooperation shall include access to,
the retention and (upon the other Party’s request) the provision of records and
information that are reasonably relevant to any Tax Return or Tax Proceeding,
and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder. The
Acquirer and the Contributor will use their respective commercially

 

27

--------------------------------------------------------------------------------


 

reasonable efforts to retain all books and records with respect to Tax matters
pertinent to the Contributed Assets relating to any taxable period beginning
before the Closing Date until the later of seven (7) years after the Closing
Date or the expiration of the applicable statute of limitations of the
respective taxable periods (including any extensions thereof), and to abide by
all record retention agreements entered into with any Tax Authority.  The
Acquirer and the Contributor each agree, upon request, to use their respective
commercially reasonable efforts to obtain any certificate or other document from
any Tax Authority or any other Person as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed with respect to the transactions
contemplated by this Agreement.

 

(e)                                  The Parties intend that for United States
federal income tax purposes, (i) the VEX Contribution shall be treated as a
contribution by the Contributor to the Acquirer pursuant to Section 721(a) of
the Code, subject to Section 707 of the Code, and (ii) the payment of the Debt
Financed Cash Consideration shall qualify as a “debt-financed transfer” under
Section 1.707-5(b) of the Treasury Regulations pursuant to Section 5.3 of this
Agreement. Any Cash Consideration in excess of the amount treated as a
“debt-financed transfer” shall be treated (i) as a reimbursement of the
Contributor’s preformation expenditures within the meaning of Treasury
Regulation sections 1.707-4(d) to the greatest extent applicable, and (ii) in a
transaction subject to treatment under Section 707(a) of the Code, and its
implementing Treasury Regulations, as in part a sale, and in part a
contribution, by the Contributor of the VEX Contribution. The Parties agree to
file all Tax Returns and otherwise act at all times in a manner consistent with
this intended treatment of the VEX Contribution, the Cash Consideration, and the
Acquirer Debt, including disclosing the distribution of the Cash Consideration
in accordance with the requirements of Treasury Regulation section
1.707-3(c)(2).

 

5.9                               Consents.

 

(a)                                 The Contributor shall use reasonable best
efforts to obtain the Consents listed on Schedule 3.4, and, upon receipt of such
Consents, shall, if necessary, execute an assignment and assumption agreement
with customary terms.

 

(b)                                 Subject to Section 6.1(c), if and to the
extent that the valid, complete and perfected transfer or assignment of any
Contributed Asset (including any Contract) as part of the contribution of the
Contributed Assets as contemplated by Section 2.1 would be a violation of
applicable Law, or require any Consent that has not been obtained or made by the
Closing, then, unless the Parties shall otherwise mutually determine, the
transfer or assignment of that Contributed Asset shall be automatically deemed
deferred and any such purported transfer, assignment or assumption shall be null
and void until such time as all legal impediments are removed or such Consents
have been obtained or made.  Notwithstanding the foregoing, any such Contributed
Assets shall continue to constitute Contributed Assets for all other purposes of
this Agreement.

 

(c)                                  If any transfer or assignment of any
Contributed Asset intended to be transferred or assigned hereunder, as the case
may be, is not consummated on or prior to the Closing, whether as a result of
the provisions of Section 5.9(b) or for any other reason, then, insofar as
reasonably possible, the Contributor or its applicable Subsidiary retaining such
Contributed Asset shall thereafter hold such Contributed Asset for the use,
benefit and/or burden of the

 

28

--------------------------------------------------------------------------------


 

Acquirer (at the expense of the Contributor and for the account of the Acquirer)
until such time as such transfer or assignment can be completed.  In addition,
the Contributor or its applicable Subsidiary shall, insofar as reasonably
possible and to the extent permitted by applicable Law, treat such Contributed
Asset in the ordinary course of business in accordance with past practice and
take such other actions as may be reasonably requested by the Acquirer in order
to place the Acquirer in a substantially similar position as if such Contributed
Asset had been transferred or assigned as contemplated hereby and so that all
the benefits and burdens relating to such Contributed Asset, as the case may be,
including use, risk of loss, potential for gain, and dominion, control and
command over such Contributed Asset, as the case may be, and all costs and
expenses related thereto, shall inure from and after the Effective Time to the
Acquirer.

 

5.10                        Permits.  To the extent that any Material VEX Permit
is nontransferable to the Acquirer or its designated Affiliate, and must be
reissued thereto, the Contributor shall, and shall cause its Affiliates to, use
commercially reasonable best efforts to assist the Acquirer and its Affiliates
in having such Material VEX Permits reissued.

 

5.11                        Transferring Employees and Benefits.

 

(a)                                 On the Closing Date, the Contributor shall,
or shall cause its Affiliates to, make available for hiring by Acquirer or its
Affiliates all employees enumerated on Schedule 5.11(a) (each such employee a
“Transferring Employee”) and the Acquirer shall, or shall cause its Affiliates
to, make offers of at will employment within a reasonable time prior to the
Closing Date to each such Transferring Employee with such employment to be
effective as of the Closing Date (to the extent such offers of employment are
accepted).  Each employment offer shall be for a position that has duties that
are materially consistent with the position held by such Transferring Employee
immediately prior to the Closing Date and will be made on terms and conditions
sufficient to avoid statutory, contractual, common law or other severance
obligations.  Notwithstanding the foregoing, to the extent a Transferring
Employee becomes entitled to payments under any long-term disability plan or
short-term disability plan of the Contributor or any of its Affiliates on or
prior to the Closing Date (a “Disability Employee”), the parties shall cooperate
to delay such Disability Employee’s transfer to Acquirer or its Affiliates until
such time that he or she returns to bona fide service with the Contributor or an
Affiliate thereof, it being understood that neither the Acquirer nor any of its
Affiliates shall have any obligation to hire any Disability Employee who does
not return to bona fide service with the Contributor or an Affiliate thereof
prior to the first anniversary of the Closing Date, unless otherwise required by
applicable Law.

 

(b)                                 The Acquirer shall, or shall cause its
Affiliates to, provide to each Transferring Employee (i) for a period of twelve
(12) months after any such Transferring Employee commences employment with the
Acquirer or its Affiliate pursuant to  Section 5.11(a), a base salary or wages
and bonus opportunities that are no less favorable than those provided by the
Contributor or its Affiliates immediately prior to the Closing Date and
(ii) other employee benefits, plans, programs and arrangements that are
substantially comparable in the aggregate to those provided to similarly
situated employees at the Acquirer or its Affiliates under its benefit plans and
programs as in effect on the Closing Date. Each Transferring Employee shall,
effective as of the date the Transferring Employee commences employment with an
Acquirer or an Affiliate thereof under Section 5.11(a), cease to be employed by
the Contributor and its Affiliates

 

29

--------------------------------------------------------------------------------


 

and shall cease all active participation in and accrual of benefits under all
compensatory and benefit plans and programs of the Contributor or its
Affiliates, except as provided under the plan or agreement governing the
applicable benefit.

 

(c)                                  The Acquirer shall, or shall cause its
Affiliates to:

 

(i)                                     bear any costs related to, and indemnify
and hold harmless the Contributor Indemnitees from and against, any claims made
by any Transferring Employee for any statutory, contractual or common law
severance or separation benefits and other legally mandated payment obligations
(including the employer portion of any employment taxes, together with any
compensation payable during any mandatory termination notice period related
thereto) (collectively, the “Separation Benefits”), in each case, arising out of
or in connection with the failure of the Acquirer or its Affiliates to make
offers of employment to any Transferring Employee in accordance with this
Agreement and as required by applicable Law; and

 

(ii)                                  provide each Transferring Employee whose
employment is terminated within twelve (12) months following the Closing Date
with severance and other separation benefits substantially the same as the
severance and other separation benefits, if any, available to such Transferring
Employee by the Contributor or its Affiliates as in effect prior to the Closing
Date, it being understood that and for the avoidance of doubt, the Acquirer and
its Affiliates shall have no obligation to provide any such severance and other
separation benefits in respect of a termination of employment of any
Transferring Employee whose termination would otherwise constitute a termination
for cause under a reasonable interpretation of the terms of such severance or
other separation benefit arrangements of Contributor or its Affiliates.

 

(d)                                 Except as otherwise provided in this
Agreement, the Contributor and any of its respective Affiliates shall retain
liability and responsibility for all employment and employee-benefit related
liabilities, obligations, claims or losses that arise as a result of an event or
events that relate to a Transferring Employee (or any dependent or beneficiary
of any Transferring Employee) and that occur prior to the effective time of such
Transferring Employee’s employment with the Acquirer or any of its Affiliates,
explicitly including, but not limited to, any and all payments due pursuant to
letters between the Contributor or its Affiliates and any of the Transferring
Employees dated June 9, 2014 regarding the Eagle Ford Field Retention Program,
and any amendment thereto (the “Retention Letters”).  The Acquirer agrees to
furnish the Contributor with information regarding the Transferred Employees’
continued employment with the Acquirer or its Affiliates through the payment
dates enumerated in the Retention Letters so that the Contributor may determine
whether any amounts are due pursuant to the Retention Letters and, if so, make
timely payments directly to the applicable Transferred Employees.  Except as
otherwise specifically provided in this Agreement, the Acquirer and its
Affiliates shall retain liability and responsibility for all employment and
employee-benefit related liabilities, obligations, claims or losses that arise
as a result of an event or events that relate to the Transferring Employees (or
any dependent or beneficiary of any Transferring Employee) and that occur on or
after the effective time of such Transferring Employee’s employment with the
Acquirer or any of its Affiliates.

 

(e)                                  The Acquirer and its Affiliates agree that
from and after the Closing Date, the Transferring Employees shall be credited
with their length of service with the Acquirer and its

 

30

--------------------------------------------------------------------------------


 

Affiliates for purposes of vesting, eligibility and level of benefits under all
employee benefit plans, equity or equity-based awards, bonus plans or
agreements, or other programs and policies (other than employee pension plans
subject to Title IV of ERISA) in which the Transferring Employees may
participate in or be covered under from and after the Closing Date. Such pre-
Closing Date service credit shall also be taken into account for purposes of
benefit computation under all severance or unemployment compensation plans or
policies that may apply to the Transferring Employees after the Closing Date.

 

(f)                                   The Contributor shall, or shall cause its
Affiliates to, pay an amount to each Transferring Employee as soon as practical,
but in no event later than sixty (60) days following the Closing Date or such
earlier date as required by applicable Law, equal to the value of the unused
paid time off accrued as of the Closing Date by each Transferring Employee under
the paid time off programs of the Contributor or its Affiliates. As such, no
vacation days, sick leave, or paid time off accrued under the plans or programs
of the Contributor or its Affiliates prior to the Closing Date shall be credited
to the Transferring Employees under the paid time off plans of the Acquirer or
its Affiliates. Accruals of paid time off under the programs of the Acquirer or
its Affiliates shall begin following the Closing Date and professional service
credit will be provided to both exempt and non-exempt Transferring Employees, as
applicable, under such plans.

 

(g)                                  In the event that a Transferring Employee
makes a voluntary election pursuant to Section 401(a)(31) of the Code to roll
over his or her account balance in a tax qualified defined contribution plan
sponsored by the Contributor or its Affiliates to a tax-qualified defined
contribution plan sponsored by the Acquirer or its Affiliates in which such
Transferring Employee is eligible to participate, the Acquirer agrees, or shall
cause its Affiliates to agree, to take commercially reasonable steps to cause
such tax-qualified defined contribution plan to accept such rollover in cash,
but only to the extent permitted by applicable Law and the terms of such
Acquirer plan.

 

(h)                                 To the extent that any Transferring Employee
becomes covered under a health or welfare benefit plan or program of the
Acquirer or its Affiliates, any restrictions on coverage for pre-existing
conditions requirements for evidence of insurability or eligibility waiting
periods under such plans will be waived for such Transferring Employee to the
extent such waiver is permitted under the applicable plan. The Acquirer or its
Affiliates shall use reasonable best efforts to provide that each Transferring
Employee who becomes covered under a group health plan (including a “group
health plan” as defined in Section 5000(b)(1) of the Code) of the Acquirer or
its Affiliates shall receive credit for those sums paid in the current year
under the corresponding plan of the Contributor or its Affiliates, as
deductibles, coinsurance and co-payments, towards any deductible and/or
out-of-pocket maximum that may apply under such plan of the Acquirer or its
Affiliates.

 

(i)                                     The Acquirer and its Affiliates shall
not, as a result of the transactions contemplated hereby, (i) have any
obligation to hire any individual who is not a Transferring Employee, or
(ii) assume any “employee benefit plan,” as such term is defined in
Section 3(3) of ERISA (including, but not limited to, employee benefit plans,
such as foreign plans, which are not subject to the provisions of ERISA) of the
Contributor or its Affiliates, or any other personnel policy, equity-based plan
(including, but not limited to, stock option plans, stock purchase plans, stock
appreciation rights and phantom stock plans), bonus plan or arrangement,

 

31

--------------------------------------------------------------------------------


 

incentive award plan or arrangement, vacation policy, severance pay plan or
arrangements, change in control policies or agreements, deferred compensation
agreement or arrangement, executive compensation or supplemental income
arrangement, consulting agreement, employment agreement and each other employee
benefit plan, agreement, arrangement, program, practice or understanding
pursuant to which compensation or other benefits are provided to any current or
former director, officer, employee or consultant (or to any dependent or
beneficiary thereof) of the Contributor or its Affiliates, including any
Transferring Employee, and the parties shall take all necessary actions to
ensure that none of the foregoing shall otherwise occur.

 

(j)                                    The provisions of this Section 5.11 are
solely for the benefit of the respective Parties to this Agreement and nothing
in this Section 5.11, express or implied, shall confer upon any employee of the
Contributor, the Acquirer, or any of their respective Affiliates, or any legal
representative or beneficiary thereof, any rights or remedies, including any
right to employment or continued employment for any specified period, or
compensation or benefits of any nature or kind whatsoever under this Agreement.
Nothing in this Section 5.11, express or implied, shall be (i) deemed an
amendment of any plan providing benefits to any employee of the Contributor, the
Acquirer, or any of their respective Affiliates, or (ii) construed to prevent
the Acquirer or its Affiliates from terminating or modifying to any extent or in
any respect any benefit plan that they may establish or maintain.

 

ARTICLE VI
CONDITIONS TO CLOSING

 

6.1                               Conditions to Each Party’s Obligation to
Effect the Transactions.  The respective obligation of each Party to proceed
with the Closing is subject to the satisfaction or waiver by each of the Parties
(subject to applicable Laws) at or prior to the Closing of all of the following
conditions:

 

(a)                                 all necessary filings with and consents of
any Governmental Authority required for the consummation of the Transactions
shall have been made and obtained;

 

(b)                                 no Party shall be subject to any Order that
prohibits the consummation of the Transactions and no Law enacted, entered, or
issued by any Governmental Authority, or other legal restraint or prohibition
preventing the consummation of the Transactions, shall be in effect;

 

(c)                                  the consents listed on
Schedule 6.1(c) shall have been obtained; and

 

(d)                                 the New Common Units shall have been
approved for listing upon notice of issuance on the New York Stock Exchange.

 

6.2                               Conditions to the Obligation of the Acquirer. 
The obligation of the Acquirer to proceed with the Closing is subject to the
satisfaction or waiver by the Acquirer at or prior to the Closing of the
following conditions:

 

(a)                                 the Contributor shall have performed or
complied with, in all material respects, the covenants and agreements contained
in this Agreement required to be performed or complied with by it at or prior to
the Closing;

 

32

--------------------------------------------------------------------------------


 

(b)                                 (i) the Fundamental Representations shall be
true and correct (without regard to qualifications as to materiality or Material
Adverse Effect contained therein) in all respects as of the date of this
Agreement and the Closing with the same effect as though made at and as of the
Closing (except to the extent such representations and warranties expressly
relate to an earlier date, in which case as of such earlier date), and (ii) the
other representations and warranties of the Contributor made in this Agreement
shall be true and correct (without regard to qualifications as to materiality or
Material Adverse Effect contained therein) as of the date of this Agreement and
the Closing with the same effect as though made at and as of the Closing (except
to the extent such representations and warranties expressly relate to an earlier
date, in which case as of such earlier date), except in the case of
clause (ii) where the failure of such representations and warranties to be true
and correct would not reasonably be expected to have a Material Adverse Effect;

 

(c)                                  the Contributor shall have delivered or
caused the delivery of the Closing deliverables set forth in Section 7.2; and

 

(d)                                 between the date hereof and the Closing
Date, there shall not have been a Material Adverse Effect.

 

6.3                               Conditions to the Obligation of the
Contributor.  The obligation of the Contributor to proceed with the Closing is
subject to the satisfaction or waiver by the Contributor at or prior to the
Closing of the following conditions:

 

(a)                                 the Acquirer shall have performed or
complied with, in all material respects, the covenants and agreements contained
in this Agreement required to be performed or complied with by it on or prior to
the Closing;

 

(b)                                 (i) the Acquirer Fundamental Representations
shall be true and correct (without regard to qualifications as to materiality or
Material Adverse Effect contained therein) in all respects as of the date of
this Agreement and the Closing with the same effect as though made at and as of
the Closing (except to the extent such representations and warranties expressly
relate to an earlier date, in which case as of such earlier date), and (ii) the
other representations and warranties of the Acquirer made in this Agreement
shall be true and correct (without regard to qualifications as to materiality or
Acquirer Material Adverse Effect contained therein) as of the date of this
Agreement and the Closing with the same effect as though made at and as of the
Closing (except to the extent such representations and warranties expressly
relate to an earlier date, in which case as of such earlier date), except in the
case of clause (ii) where the failure of such representations and warranties to
be true and correct would not reasonably be expected to have an Acquirer
Material Adverse Effect;

 

(c)                                  the Acquirer shall have delivered or caused
the delivery of the Closing deliverables set forth in Section 7.3; and

 

(d)                                 between the date hereof and the Closing
Date, there shall not have been an Acquirer Material Adverse Effect.

 

33

--------------------------------------------------------------------------------


 

ARTICLE VII
CLOSING

 

7.1                               Closing.  Subject to the terms and conditions
of this Agreement and unless otherwise agreed in writing by the Contributor and
the Acquirer, the closing (the “Closing”) of the Transactions will be held at
the offices of Vinson & Elkins L.L.P., 1001 Fannin Street, Suite 2500, Houston,
Texas, at 9:00 a.m. (Houston, Texas time) on the later to occur of (i) April 1,
2015 or (ii) two (2) business days after the last to be satisfied or waived of
the conditions set forth in Article VI (other than those conditions that by
their nature are to be satisfied at the Closing, but subject to the fulfillment
or waiver of those conditions) shall be satisfied or waived in accordance with
this Agreement.  Upon the occurrence of the Closing, the time and date that the
Transactions become effective shall be the Effective Time.  The date on which
the Closing occurs is referred to as the “Closing Date.”

 

7.2                               Deliveries by the Contributor.  At the
Closing, the Contributor will deliver (or cause to be delivered) the following:

 

(a)                                 a counterpart to the Assignment of
Contributed Interests, duly executed by the Contributor;

 

(b)                                 a counterpart to the Assignment and Bill of
Sale of Contributed Assets, duly executed by the Contributor;

 

(c)                                  a counterpart to the Omnibus Agreement,
duly executed by the Contributor and its Affiliates set forth on the signature
pages thereto;

 

(d)                                 a counterpart to the Port of Victoria
Product Storage and Terminal Agreement, duly executed by the Contributor;

 

(e)                                  a counterpart to the Cuero Product Storage
and Terminal Agreement, duly executed by the Contributor;

 

(f)                                   a counterpart to the Transition Services
Agreement, duly executed by the Contributor;

 

(g)                                  a certificate dated the Closing Date and
signed by an authorized officer of the Contributor confirming the matters set
forth in clauses (a), (b) and (d) of Section 6.2;

 

(h)                                 an executed statement described in Treasury
Regulation section 1.1445-2(b)(2) certifying that the Contributor is neither a
disregarded entity nor a foreign person within the meaning of the Internal
Revenue Code of 1986, as amended (the “Code”) and the Treasury regulations
promulgated thereunder; and

 

(i)                                     such other documents, certificates and
other instruments as may be reasonably requested by the Acquirer prior to the
Closing to carry out the intent and purposes of this Agreement.

 

34

--------------------------------------------------------------------------------


 

7.3                               Deliveries by the Acquirer.  At the Closing,
the Acquirer will deliver (or cause to be delivered) the following:

 

(a)                                 the Cash Consideration, by wire transfer of
immediately available funds to an account specified in advance by the
Contributor;

 

(b)                                 the New Common Units, by issuance of such
New Common Units (in book-entry form) to the Contributor, by instruction to the
Acquirer’s transfer agent or otherwise, and evidence of such issuance that is
reasonably satisfactory to the Contributor;

 

(c)                                  a counterpart to the Assignment of
Contributed Interests, duly executed by EnLink Operating;

 

(d)                                 a counterpart to the Assignment and Bill of
Sale of Contributed Assets, duly executed by EnLink Operating;

 

(e)                                  a counterpart to the Omnibus Agreement,
duly executed by the Acquirer and its Affiliates set forth on the signature
pages thereto;

 

(f)                                   a counterpart to the Port of Victoria
Product Storage and Terminal Agreement, duly executed by EnLink Operating;

 

(g)                                  a counterpart to the Cuero Product Storage
and Terminal Agreement, duly executed by EnLink Operating;

 

(h)                                 a counterpart to the Transition Services
Agreement, duly executed by EnLink Operating;

 

(i)                                     a certificate dated the Closing Date and
signed by an authorized officer of the General Partner confirming the matters
set forth in clauses (a), (b) and (d) of Section 6.3; and

 

(j)                                    such other documents, certificates and
other instruments as may be reasonably requested by the Contributor prior to the
Closing to carry out the intent and purposes of this Agreement.

 

ARTICLE VIII
INDEMNIFICATION

 

8.1                               Indemnification of the Contributor and Other
Parties.  From and after the Effective Time, subject to the other provisions of
this Article VIII, the Acquirer shall indemnify and hold the Contributor, the
Contributor’s Affiliates and each of their directors, officers, employees,
agents and representatives (in their capacities as such) (collectively, the
“Contributor Indemnitees”) harmless from and against any and all damages,
losses, deficiencies, costs, expenses, obligations, fines, expenditures, claims
and liabilities, including court costs and reasonable attorneys’, accountants’
and other experts’ fees and expenses of investigation, defending and prosecuting
Litigation (collectively, the “Damages”), suffered by the Contributor
Indemnitees as a result of, caused by, arising out of, or in any way relating
to:

 

35

--------------------------------------------------------------------------------


 

(a)           any breach or inaccuracy of a representation or warranty of the
Acquirer or any of its Affiliates in this Agreement or any Transaction Document;

 

(b)           any breach of any agreement or covenant in this Agreement or any
Transaction Document on the part of the Acquirer or any of its Affiliates; or

 

(c)           any demand, assertion, claim, action or proceeding, judicial or
otherwise, by any third party against the Contributor or any of its Affiliates
that pertains to the operation of the Business or the ownership of the
Contributed Interests and the Contributed Assets, except, in the case of this
clause (c), to the extent arising out of the breach by the Contributor of any of
the representations, warranties or covenants of the Contributor set forth in
this Agreement.

 

8.2          Indemnification of the Acquirer and other Parties.  From and after
the Effective Time, subject to the other provisions of this Article VIII, the
Contributor shall indemnify and hold the Acquirer and the Acquirer’s Affiliates
and each of their directors, officers, employees, agents and representatives (in
their capacities as such) (collectively, the “Acquirer Indemnitees”) harmless
from and against any and all Damages suffered by the Acquirer Indemnitees as a
result of, caused by, arising out of, or in any way relating to:

 

(a)           any breach of a representation or warranty of the Contributor or
any of its Affiliates in this Agreement or any Transaction Document; or

 

(b)           any breach of any agreement or covenant in this Agreement or any
Transaction Document on the part of the Contributor or any of its Affiliates.

 

8.3          Demands.  Each indemnified party agrees that promptly upon its
discovery of facts giving rise to a claim for indemnity under the provisions of
this Agreement, including receipt by it of notice of any demand, assertion,
claim, action or proceeding, judicial or otherwise, by any third party (such
third-party actions being collectively referred to herein as the “Indemnity
Claim”), with respect to any matter as to which it claims to be entitled to
indemnity under the provisions of this Agreement, it will give prompt notice
thereof in writing to the indemnifying party, together with a statement of such
information respecting any of the foregoing as it shall have.  Such notice shall
include a formal demand for indemnification under this Agreement. The
indemnifying party shall not be obligated to indemnify the indemnified party
with respect to any Indemnity Claim to the extent the indemnified party failed
to notify the indemnifying party in accordance with the provisions of this
Agreement and that failure to notify actually results in material prejudice or
damage to the indemnifying party.

 

8.4          Right to Contest and Defend.

 

(a)           The indemnifying party shall be entitled, at its cost and expense,
to contest and defend by all appropriate legal proceedings any Indemnity Claim
with respect to which it is called upon to indemnify the indemnified party under
the provisions of this Agreement; provided, however, that notice of the
intention to so contest or defend shall be delivered by the indemnifying party
to the indemnified party within twenty (20) days from the date of receipt by the
indemnifying party of notice by the indemnified party of the assertion of the
Indemnity Claim.  Any such contest or defense may be conducted in the name and
on behalf of the indemnifying party or the indemnified party as may be
appropriate.  Such contest or defense

 

36

--------------------------------------------------------------------------------


 

shall be conducted and prosecuted diligently to a final conclusion or settled in
accordance with this Section 8.4 by reputable counsel employed by the
indemnifying party and not reasonably objected to by the indemnified party, but
the indemnified party shall have the right (but not the obligation) to
participate in such proceedings and to be represented by counsel of its own
choosing at its sole cost and expense.  The indemnifying party shall have full
authority to determine all action to be taken with respect to legal proceedings
relating to any Indemnity Claim for which it is called upon to indemnify the
indemnified party under the provisions of this Agreement; provided, however,
that the indemnifying party will not have the authority to subject the
indemnified party to any obligation whatsoever, other than the performance of
purely ministerial tasks or obligations not involving material expense or
injunctive relief.  If the indemnifying party does not elect to contest or
defend any such Indemnity Claim or elects to contest or defend such Indemnity
Claim but fails diligently and promptly to prosecute or settle such claim, the
indemnified party may pursue such defense and the indemnifying party shall be
bound by the result obtained with respect thereto by the indemnified party. If
the indemnifying party shall have assumed the defense of an Indemnity Claim, the
indemnified party shall agree to any settlement, compromise or discharge thereof
that the indemnifying party may recommend and that by its terms obligates the
indemnifying party to pay the full amount of the liability in connection with
such Indemnity Claim, which releases the indemnified party completely in
connection with such Indemnity Claim and that would not otherwise adversely
affect the indemnified party in its sole discretion.

 

(b)           Notwithstanding the foregoing, the indemnifying party shall not be
entitled to assume the defense of any Indemnity Claim (and shall be liable for
the reasonable fees and expenses of counsel incurred by the indemnified party in
defending such Indemnity Claim) if the Indemnity Claim seeks an Order,
injunction or other equitable relief or relief for other than money damages
against the indemnified party that the indemnified party reasonably determines,
after conferring with its counsel, cannot be separated from any related claim
for money damages.  If such equitable relief or other relief portion of the
Indemnity Claim can be so separated from that for money damages, the
indemnifying party shall be entitled to assume the defense of the portion
relating to money damages.

 

8.5          Cooperation.  If requested by the indemnifying party, the
indemnified party agrees to cooperate with the indemnifying party and its
counsel in contesting or defending against any Indemnity Claim that the
indemnifying party elects to contest or defend or, if appropriate, in making any
counterclaim against the Person asserting the Indemnity Claim, or any
cross-complaint against any Person, and the indemnifying party will reimburse
the indemnified party for reasonable expenses incurred by it in so cooperating. 
At no cost or expense to the indemnified party, the indemnifying party shall
reasonably cooperate with the indemnified party and its counsel in contesting
any Indemnity Claim.

 

8.6          Right to Participate.  The indemnified party agrees to afford the
indemnifying party and its counsel the opportunity to be present at, and to
participate in, conferences with all Persons, including Governmental
Authorities, asserting any Indemnity Claim against the indemnified party or
conferences with representatives of or counsel for such Persons.  The
indemnifying party agrees to provide the same participation rights to the
indemnified party and its counsel with respect to any Indemnity Claims that the
indemnifying party elects to contest or defend in accordance with
Section 8.4(a).

 

37

--------------------------------------------------------------------------------


 

8.7          Reimbursements.  In calculating any amount to be paid by an
indemnifying party by reason of the provisions of this Agreement, the amount
shall be reduced by all reimbursements (including, without limitation, insurance
proceeds) received by the indemnified party related to the Damages (net of any
costs of recovering such reimbursements).

 

8.8          Limitations on Indemnification.

 

(a)           To the extent the Acquirer Indemnitees or the Contributor
Indemnitees are entitled to indemnification for Damages pursuant to
Section 8.2(a) (but not including Damages for breaches of Fundamental
Representations) or Section 8.1(a) (but not including Damages for breaches of
Acquirer Fundamental Representations), respectively, the Contributor or the
Acquirer, as the case may be, shall not be liable for those Damages unless the
aggregate amount of Damages exceeds $1,800,000 (the “Deductible”), and then only
to the extent of any such excess; provided, however, that no indemnified party
shall submit a claim for indemnification to the indemnifying party unless the
Damages in respect of such claim (or series of related claims) exceeds $50,000
(each such claim (or series of related claims) with Damages that does not exceed
$50,000, a “De Minimis Claim”); provided, further, that neither the Contributor
nor the Acquirer shall be liable for Damages pursuant to Section 8.2(a) (but not
including Damages for breaches of Fundamental Representations) or
Section 8.1(a) (but not including Damages for breaches of Acquirer Fundamental
Representations), respectively, that exceed, in the aggregate, $27,000,000 (the
“Cap”).

 

(b)           Notwithstanding clause (a) above, to the extent the Acquirer
Indemnitees or the Contributor Indemnitees are entitled to indemnification for
Damages for claims arising from fraud or related to or arising from Taxes
(including, without limitation, in the case of the Acquirer Indemnitees, Damages
for breach of the representations or warranties in Section 3.12), the
Contributor or the Acquirer, as the case may be, shall be fully liable for such
Damages without regard to the Deductible, the Cap or the limitations in clause
(a) with respect to De Minimis Claims.  For the avoidance of doubt, the
Contributor shall be fully liable for Damages pursuant to Section 8.2(b) and for
breaches of Fundamental Representations without regard to the Deductible, the
Cap or the limitations in clause (a) with respect to De Minimis Claims and the
Acquirer shall be fully liable for Damages pursuant to Sections 8.1(b) or
8.1(c) and for breaches of Acquirer Fundamental Representations without regard
to the Deductible, the Cap or the limitations in clause (a) with respect to De
Minimis Claims.

 

(c)           Neither Party will be liable as an indemnitor, and each Party
hereby waives claims against the other Party, under this Agreement for any
consequential, incidental, special, indirect, exemplary or punitive damages
based on any theory of liability (including lost profits) suffered or incurred
by the indemnified party or parties except to the extent resulting from
Indemnity Claims.

 

8.9          Survival.

 

(a)           The liability of the Contributor for the breach of any of the
representations and warranties of the Contributor set forth in Article III other
than the Fundamental Representations and the matters set forth in Section 3.12
(Taxes) shall be limited to claims for which the Acquirer delivers written
notice to the Contributor on or before the date that is twelve (12) months after

 

38

--------------------------------------------------------------------------------


 

the Closing Date. The liability of the Contributor for Damages for claims
related to or arising from Taxes (including, without limitation, Damages for
claims for breach of covenants or breach of the representations or warranties in
Section 3.12) shall be limited to claims for which the Acquirer delivers written
notice to the Contributor on or before the date that is ninety (90) days after
the expiration of the applicable statute of limitations for assessment of the
applicable Tax.  The liability of the Contributor for claims pursuant to
Section 8.2(b) or for breach of Fundamental Representations shall not be limited
as to time and shall continue indefinitely.

 

(b)           The liability of the Acquirer for the breach of any of the
representations and warranties of the Acquirer set forth in Article IV shall be
limited to claims for which the Contributor delivers written notice to the
Acquirer on or before the date that is three (3) years after the Closing Date. 
The liability of the Acquirer for claims pursuant to Sections 8.1(b) or
8.1(c) and for breaches of Acquirer Fundamental Representations shall not be
limited as to time and shall continue indefinitely.

 

(c)           Notwithstanding Sections 8.9(a) and 8.9(b), if the Acquirer or the
Contributor, as applicable, delivers written notice in reasonable detail to the
other party of a claim for indemnification on or prior to the applicable
expiration date for such claim, such claim (and the indemnifying party’s
liability with regard thereto) shall survive until finally resolved.

 

8.10        Sole Remedy.  After the Closing, no Party shall have liability under
this Agreement or the transactions contemplated hereby except as is provided in
Section 5.8 or this Article VIII (other than claims or causes of action arising
from fraud, and other than claims for specific performance or claims arising
under any Transaction Documents (other than this Agreement) (which claims shall
be subject to the liability provisions of such Transaction Documents)).  THE
PARTIES AGREE THAT THE RESTRICTIONS AND LIMITATIONS ON DAMAGES CONTAINED HEREIN
DO NOT DEPRIVE THE PARTIES OF MINIMUM ADEQUATE REMEDIES UNDER TEXAS UCC
SECTION 2-719 OR OTHER APPLICABLE LAW.

 

8.11        Express Negligence Rule.  THE INDEMNIFICATION AND ASSUMPTION
PROVISIONS PROVIDED FOR IN THIS AGREEMENT HAVE BEEN EXPRESSLY NEGOTIATED IN
EVERY DETAIL, ARE INTENDED TO BE GIVEN FULL AND LITERAL EFFECT, AND SHALL BE
APPLICABLE WHETHER OR NOT THE LIABILITIES, OBLIGATIONS, CLAIMS, JUDGMENTS,
LOSSES, COSTS, EXPENSES OR DAMAGES IN QUESTION ARISE OR AROSE SOLELY OR IN
PART FROM THE GROSS, ACTIVE, PASSIVE OR CONCURRENT NEGLIGENCE, STRICT LIABILITY,
OR OTHER FAULT OF ANY INDEMNIFIED PARTY.  THE ACQUIRER AND THE CONTRIBUTOR
ACKNOWLEDGE THAT THIS STATEMENT COMPLIES WITH THE EXPRESS NEGLIGENCE RULE AND
CONSTITUTES CONSPICUOUS NOTICE.  NOTICE IN THIS CONSPICUOUS NOTICE IS NOT
INTENDED TO PROVIDE OR ALTER THE RIGHTS AND OBLIGATIONS OF THE PARTIES, ALL OF
WHICH ARE SPECIFIED ELSEWHERE IN THIS AGREEMENT.

 

8.12        Consideration Adjustment.  The Parties agree to treat all payments
made pursuant to this Article VIII as adjustments to the Cash Consideration for
Tax purposes, except as

 

39

--------------------------------------------------------------------------------


 

otherwise required by applicable Law following a final determination by the U.S.
Internal Revenue Service or a Governmental Authority with competent
jurisdiction.

 

8.13        Knowledge.  The Acquirer Indemnitees’ and the Contributor
Indemnitees’  rights under this Agreement or otherwise shall not be diminished
by any investigation performed or knowledge acquired or capable of being
acquired, whether before or after the date of this Agreement, regarding the
accuracy or inaccuracy of any representation or warranty or the performance or
non-performance of any covenant.

 

ARTICLE IX
TERMINATION

 

9.1          Events of Termination.  This Agreement may be terminated at any
time prior to the Effective Time:

 

(a)           by mutual written consent of the Contributor and the Acquirer;

 

(b)           by either the Contributor or the Acquirer in writing after the
sixtieth (60th) day following the date hereof, if the Closing has not occurred
by that date, provided that as of such date the terminating Party or its
Affiliates is not in material breach of its representations, warranties or
covenants under this Agreement;

 

(c)           by either the Contributor or the Acquirer in writing without
prejudice to other rights and remedies the terminating Party or its Affiliates
may have (provided the terminating Party and its Affiliates are not otherwise in
material default or breach of this Agreement, or have not failed or refused to
close without justification hereunder), if the other Party or its Affiliates, as
applicable, shall have (i) materially failed to perform its covenants or
agreements contained herein required to be performed by such Party or its
Affiliates at or prior to the Closing or (ii) materially breached any of its
representations or warranties contained herein that has prevented the
satisfaction, or would give rise to the failure, of any condition to the
obligations of the terminating Party at the Closing; provided, however, that in
the case of clauses (i) or (ii), the breaching Party shall have a period of
thirty (30) days following written notice from the non-defaulting Party during
which to cure any breach of this Agreement if the breach is curable; or

 

(d)           by either the Contributor or the Acquirer in writing, without
liability, if there shall be any Order binding on any Party that prohibits or
restrains such Party from consummating the Transactions; provided, however, that
the applicable Party shall have used its reasonable best efforts to have any
such Order removed but it shall not have been removed within thirty (30) days
after entry by the Governmental Authority.

 

9.2          Effect of Termination.  In the event of the termination of this
Agreement by a Party as provided in Section 9.1, this Agreement shall thereafter
become void except for this Section 9.2 and Article X.  Nothing in this
Section 9.2 shall be deemed to release any Party from any liability for any
willful and material inaccuracy, violation or breach by such Party of the terms
and provisions of this Agreement, or to impair any rights of any Party under
this Agreement.

 

40

--------------------------------------------------------------------------------


 

ARTICLE X
MISCELLANEOUS

 

10.1        Expenses.  Unless otherwise specifically provided in this Agreement,
each Party shall pay its own expenses incident to this Agreement or the other
Transaction Documents and all action taken in preparation for effecting the
provisions of this Agreement and the other Transaction Documents.

 

10.2        Notices.  Unless otherwise specifically provided in this Agreement,
any notice, request, instruction, correspondence or other document to be given
under or in relation to this Agreement shall be made in writing and shall be
deemed to have been properly given if:  (i) personally delivered (with written
confirmation of receipt); or (ii) delivered by a recognized overnight delivery
service (delivery fees prepaid), in either case to the appropriate address set
forth below:

 

If to the Contributor, addressed to:

 

Devon Gas Services, L.P.
333 W. Sheridan Avenue
Oklahoma City, Oklahoma 73102
Attn: General Counsel

 

With a copy (which shall not constitute notice) to:

 

Vinson & Elkins LLP
1001 Fannin, Suite 2500
Houston, Texas 77002
Attn: E. Ramey Layne

 

If to the Acquirer, addressed to:

 

EnLink Midstream Partners, LP
2501 Cedar Springs Rd.
Dallas, Texas 75201
Attn: General Counsel

 

With a copy (which shall not constitute notice) to:

 

Baker Botts L.L.P.
2001 Ross Avenue, Suite 700
Dallas, Texas 75201
Attn: Douglass M. Rayburn

 

Any Party may change any address to which notice is to be given to it by giving
notice as provided above of such change of address.

 

41

--------------------------------------------------------------------------------


 

10.3        Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.

 

(a)           This Agreement shall be governed and construed in accordance with
the substantive laws of the State of Texas without reference to principles of
conflicts of law that would result in the application of the laws of another
jurisdiction.

 

(b)           THE PARTIES VOLUNTARILY AND IRREVOCABLY SUBMIT TO THE JURISDICTION
OF THE COURTS OF THE STATE OF OKLAHOMA AND THE FEDERAL COURTS OF THE UNITED
STATES OF AMERICA IN OKLAHOMA COUNTY, OKLAHOMA, OVER ANY DISPUTE BETWEEN OR
AMONG THE PARTIES ARISING OUT OF THIS AGREEMENT, OTHER THAN A DISPUTE SUBJECT TO
SECTION 10.4, AND EACH PARTY IRREVOCABLY AGREES THAT ALL SUCH CLAIMS IN RESPECT
OF SUCH DISPUTE SHALL BE HEARD AND DETERMINED IN SUCH COURTS.  THE PARTIES
HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH DISPUTE
ARISING OUT OF THIS AGREEMENT BROUGHT IN SUCH COURT OR ANY DEFENSE OF
INCONVENIENT FORUM FOR THE MAINTENANCE OF SUCH DISPUTE.  EACH PARTY AGREES THAT
A JUDGMENT IN ANY SUCH DISPUTE MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON
THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY APPLICABLE LAW.

 

(c)           EACH OF THE PARTIES HEREBY VOLUNTARILY AND IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY DISPUTE OR OTHER PROCEEDING RELATED THERETO BROUGHT IN
CONNECTION WITH THIS AGREEMENT.

 

10.4        Arbitration.  Any dispute, controversy or claim, of any and every
kind or type, whether based on contract, tort, statute, regulations, or
otherwise, between the Parties, arising out of, connected with, or relating in
any way to this Agreement or the obligations of the Parties hereunder, including
any dispute as to the existence, validity, construction, interpretation,
negotiation, performance, non-performance, breach, termination or enforceability
of this Agreement (in each case, a “Dispute”), shall be resolved solely and
exclusively in accordance with the procedures specified in this Section 10.4. 
The Parties shall attempt in good faith to resolve any Dispute by mutual
discussions within thirty (30) days after the date that one Party gives written
notice to the other Parties of such a Dispute in accordance with Section 10.2. 
If the Dispute is not resolved within such thirty (30) day period, or such
longer period that may subsequently be agreed to in writing by the parties to
the Dispute, the Dispute shall be finally settled by arbitration administered by
JAMS under its Comprehensive Arbitration Rules & Procedures, and judgment on the
award rendered by the arbitrators may be entered in any court having
jurisdiction thereof.  The arbitration shall be held in Oklahoma City, Oklahoma,
and presided over by three (3) arbitrators.  If the Dispute is not settled
within the above operative time period, the Party providing the aforesaid notice
or the Parties receiving such notice may initiate the arbitration with JAMS. 
The Party who initiates the arbitration with JAMS shall also provide notice to
JAMS and the opposing Party at the time of the initiation of the arbitration of
the name of the Party selected arbitrator.  The opposing Party shall file their
answering statement with JAMS within forty-five (45) days of their receipt of
the notice of filing from JAMS.  The name of their party appointed arbitrator
shall be included in such answering statement.  The two Party-appointed
arbitrators shall select a third arbitrator, who shall serve as the
chairperson.  The

 

42

--------------------------------------------------------------------------------


 

arbitration award shall identify whether there is a prevailing party in the
arbitration and include an award in favor of such prevailing party and against
each losing party, jointly and severally, for costs and expenses, including the
actual litigation fees and costs (including reasonable attorney fees) the
prevailing party incurred, excluding any contingent or deferred fees and costs. 
This agreement to arbitrate shall be binding upon the successors, assignees and
any trustee or receiver of any Party.

 

10.5        Public Statements.  The Parties shall consult with each other and no
Party shall issue any public announcement or statement with respect to the
Transactions without the consent of the other Party, which shall not be
unreasonably withheld or delayed, unless the Party desiring to make such
announcement or statement, after seeking such consent from the other Party,
obtains advice from legal counsel that a public announcement or statement is
required by applicable Law or securities exchange regulations.

 

10.6        Form of Payment.  All payments hereunder shall be made in United
States dollars and, unless the Parties making and receiving such payments shall
agree otherwise or the provisions hereof provide otherwise, shall be made by
wire or interbank transfer of immediately available funds on the date such
payment is due to such account as the Party receiving payment may designate at
least three (3) days prior to the proposed date of payment.

 

10.7        Entire Agreement; Amendments and Waivers.  This Agreement and the
documents and instruments and other agreements specifically referred to herein
or delivered pursuant hereto, including the exhibits and schedules hereto,
(a) constitute the entire agreement between the Parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
both written and oral, between the Parties with respect to the subject matter
hereof and (b) are not intended to confer upon any other Person any rights or
remedies hereunder except as Article VIII or Article X contemplates or except as
otherwise expressly provided herein or therein.  Each Party agrees that (i) no
other Party (including its agents and representatives) has made any
representation, warranty, covenant or agreement to or with such Party relating
to this Agreement or the Transactions, other than those expressly set forth in
the documents and instruments and other agreements specifically referred to
herein or delivered pursuant hereto, including the exhibits and schedules
hereto, and (ii) such Party has not relied upon any representation, warranty,
covenant or agreement relating to this Agreement or the transactions
contemplated hereby other than those referred to in clause (i) above.  No
supplement, modification or waiver of this Agreement shall be binding unless
executed in writing by the Parties.  No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (regardless of whether similar), nor shall any such waiver constitute a
continuing waiver unless otherwise expressly provided.

 

10.8        Binding Effect and Assignment.  This Agreement shall be binding upon
and inure to the benefit of the Parties and their respective permitted
successors and assigns, but neither this Agreement nor any of the rights,
benefits or obligations hereunder shall be assigned, by operation of law or
otherwise, by any Party without the prior written consent of the other Party.

 

10.9        Severability.  If any provision of the Agreement is rendered or
declared illegal or unenforceable by reason of any existing or subsequently
enacted legislation or by decree of a court of last resort, the Parties shall
meet promptly and negotiate substitute provisions for those

 

43

--------------------------------------------------------------------------------


 

rendered or declared illegal or unenforceable that gives effect to the intent of
the Parties to the maximum extent permitted by applicable Law, but all of the
remaining provisions of this Agreement shall remain in full force and effect and
will not be affected or impaired in any way thereby.  To the extent permitted by
applicable Law, each Party hereby waives any provision of Law that renders any
such provision prohibited or unenforceable in any respect.

 

10.10      Interpretation.

 

(a)           The Parties agree that they have been represented by counsel
during the negotiation and execution of this Agreement, and, therefore, the
Parties waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the Party drafting such agreement or document.

 

(b)           The words “this Agreement,” “herein,” “hereby,” “hereunder” and
“hereof,” and words of similar import, refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited.  The words “this
Article,” “this Section” and “this clause,” and words of similar import, refer
only to the Article, Section or clause hereof in which such words occur.  Unless
the context otherwise demands, the word “or” is exclusive and the word
“including” (in its various forms) means including without limitation.

 

(c)           Pronouns in masculine, feminine or neuter genders shall be
construed to state and include any other gender, and words, terms and titles
(including terms defined herein) in the singular form shall be construed to
include the plural and vice versa, unless the context otherwise requires.

 

(d)           References herein to any Person shall include such Person’s
successors and permitted assigns; provided, however, that nothing contained in
this clause (d) is intended to authorize any assignment or transfer not
otherwise permitted by this Agreement.

 

(e)           References herein to any Law shall be deemed to refer to such Law
as amended, reenacted, supplemented or superseded in whole or in part and in
effect from time to time and also to all rules and regulations promulgated
thereunder.

 

(f)            References herein to any Contract mean such Contract as amended,
supplemented or modified (including any waiver thereto) in accordance with the
terms thereof, except that with respect to any Contract listed on any schedule
hereto, all such amendments, supplements or modifications must also be listed on
such schedule.

 

(g)           Each representation, warranty, covenant and agreement contained in
this Agreement will have independent significance, and the fact that any conduct
or state of facts may be within the scope of two or more provisions in this
Agreement, whether relating to the same or different subject matters and
regardless of the relative levels of specificity, shall not be considered in
construing or interpreting this Agreement.

 

(h)           Unless otherwise expressly provided herein to the contrary,
accounting terms shall have the meaning given by GAAP.

 

44

--------------------------------------------------------------------------------


 

10.11      Headings and Schedules.  The headings of the several Articles and
Sections herein are inserted for convenience of reference only and are not
intended to be a part of or to affect the meaning or interpretation of this
Agreement.  The schedules referred to herein are attached hereto and
incorporated herein by this reference, and the matters disclosed in those
schedules shall be deemed to qualify the representation or warranty to which
they expressly relate and any other representation or warranty, but only to the
extent that it is reasonably apparent on its face that such disclosure is
applicable to such other representation or warranty.  The Parties acknowledge
and agree that the schedules may include certain items and information solely
for informational purposes for the convenience of the Parties.

 

10.12      Counterparts.  This Agreement may be executed in one or more
counterparts, including electronic, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.  In the
event that any signature is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the Party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.

 

10.13      Determinations by the Acquirer.  With respect to any notice, consent,
approval or waiver that is required to be or may be taken or given by the
Acquirer (a) pursuant to the terms of this Agreement at or prior to the
Effective Time or (b) pursuant to Article VIII after the Effective Time, such
notice, consent, approval or waiver shall be taken or given by the Conflicts
Committee on behalf of the Acquirer.

 

[Signature page follows]

 

45

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first written above.

 

 

DEVON GAS SERVICES, L.P.

 

 

 

By:

/s/ Darryl G. Smette

 

Name:

Darryl G. Smette

 

Title:

Executive Vice President

 

 

 

 

 

ENLINK MIDSTREAM PARTNERS, LP

 

 

 

By:

EnLink Midstream GP, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Benjamin D. Lamb

 

Name:

Benjamin D. Lamb

 

Title:

Senior Vice President-Finance and Corporate Development

 

SIGNATURE PAGE TO THE

CONTRIBUTION AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND BILL OF SALE OF CONTRIBUTED ASSETS

 

THIS ASSIGNMENT AND BILL OF SALE OF CONTRIBUTED ASSETS (this “Assignment”),
effective as of [·] (Oklahoma City Time) on [·], 2015 (the “Effective Time”), is
between Devon Gas Services, L.P., a Texas limited partnership (“Assignor”), and
[EnLink Midstream Operating, LP a Delaware limited partnership] (“Assignee”).
Assignor and Assignee are each, individually, referred to herein as a “Party”
and, collectively, as the “Parties”.

 

Capitalized terms used but not defined herein shall have the respective meanings
set forth in that certain Contribution, Conveyance and Assumption Agreement (the
“Contribution Agreement”), dated as of [·], 2015, by and between Devon Gas
Services, L.P., a Texas limited partnership, and EnLink Midstream Partners, LP,
a Delaware limited partnership.

 

Section 1.                                           Assignment.  The conveyance
and assignment herein shall be deemed effective as of the Effective Time. For
Ten Dollars ($10.00) and other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), Assignor does hereby forever
GRANT, BARGAIN, SELL, CONVEY, ASSIGN, TRANSFER, SET OVER AND DELIVER unto
Assignee, all of Assignor’s right, title and interest in and to the following
interests and properties, which shall exclude the Excluded Assets (such right,
title and interest, collectively, the “Contributed Assets”):

 

(a)                                 the Port of Victoria terminal facilities,
including eight truck bays, three 50,000 stock tank barrels, or 42 U.S. gallons
liquid volume, of crude oil or other liquid hydrocarbons (“Bbls”) tanks and a
fourth tank under construction, the shared water dock and the additional shared
water dock currently being negotiated (collectively, with such other assets
listed on Exhibit A, the “POV Terminal Facilities”);

 

(b)                                 the Cuero truck stations currently under
construction and located approximately one mile from the Black Hawk North
Central Delivery Point, which truck station will include eight truck bays and
two 80,000 Bbls tanks (collectively, with such other assets listed on Exhibit B,
the “Cuero Terminal Facilities”);

 

(c)                                  the crude oil pipeline booster pump and
associated facilities currently under construction and located near Texas State
Highway 77 in Victoria County, Texas (collectively, with such other assets
listed on Exhibit C, the “Highway 77 Booster Facilities”);

 

(d)                                 the three lateral pipelines and associated
pipeline easements located adjacent to the VEX Pipeline in Victoria County,
Texas, consisting of approximately nine miles of six-inch pipeline and five
miles of four-inch pipeline (collectively, with such other assets listed on
Exhibit D, the “Tauber Pipeline Facilities”);

 

(e)                                  subject to obtaining any required Consents
in accordance with Section 5.9 of the Contribution Agreement, to the extent that
they may be assigned, all permits, licenses, servitudes, easements,
rights-of-way, surface leases, other surface interests and surface rights
described on Exhibit E attached hereto and all permits, licenses, servitudes,
easements, rights-of-way, surface leases, other surface interests and surface
rights used directly or solely, for or

 

--------------------------------------------------------------------------------


 

relating to, the ownership, operation, or other use of the Contributed Assets
(collectively, the “Real Property Interests”), and all rights and interests in
the lands covered by the Real Property Interests (such lands, the “Lands”);

 

(f)                                   all equipment, machinery, fixtures and
other personal, movable and mixed property, operational or nonoperational, known
or unknown, located on any of the Lands or that is used or held for use
primarily in connection with the Real Property Interests or the Contributed
Assets, and including pipelines and gathering systems located on the Lands,
pumps, motors, machinery, platforms, rods, tanks, boilers, fixtures, compression
equipment, flowlines, manifolds, processing and separation facilities, pads,
structures, materials, and other items primarily used in the operation of the
Contributed Assets;

 

(g)                                  all of the files, records, information and
data, whether written or electronically stored, primarily relating to the
Contributed Assets and/or Real Property Interests in Assignor’s possession,
including but not limited to: (i) land and title records (including abstracts of
title, title opinions and title curative documents); (ii) correspondence;
(iii) operations, environmental, production and accounting records and
(iv) facility records; provided that the foregoing shall not include
(A) portions of any of Assignor’s corporate minute books, financial records and
other business records to the extent related to the businesses of Assignor other
than the Business or (B) any records protected by attorney-client privilege or
attorney work product doctrine; and

 

(h)                                 all claims and causes of action (including
claims for adjustments or refunds) to the extent attributable to any of the
Assumed Liabilities (as defined herein).

 

TO HAVE AND TO HOLD the Contributed Assets unto Assignee and its successors and
assigns, forever, subject, however, to the covenants, terms and conditions set
forth herein and in the Contribution Agreement, and subject to the Permitted
Liens.

 

Section 2.                                           Disclaimers of Warranties.

 

(a)                                 (i) EXCEPT AS SET FORTH IN ARTICLE III OF
THE CONTRIBUTION AGREEMENT, ASSIGNOR MAKES NO REPRESENTATIONS OR WARRANTIES,
EXPRESS, STATUTORY OR IMPLIED WITH REGARD TO THE CONTRIBUTED ASSETS OR THE
TRANSACTIONS, AND (ii) AS SET FORTH IN SECTION 3.18 OF THE CONTRIBUTION
AGREEMENT, ASSIGNOR EXPRESSLY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY
OTHER REPRESENTATION OR WARRANTY MADE OR COMMUNICATED (ORALLY OR IN WRITING) TO
ASSIGNEE OR ANY OF ITS AFFILIATES, EMPLOYEES, AGENTS, CONSULTANTS OR
REPRESENTATIVES (INCLUDING ANY OPINION, INFORMATION, PROJECTION OR ADVICE THAT
MAY HAVE BEEN PROVIDED TO ASSIGNEE BY ANY CONTRIBUTOR INDEMNITEE).

 

(b)                                 ASSIGNOR AND ASSIGNEE AGREE THAT, TO THE
EXTENT REQUIRED BY APPLICABLE LAW TO BE EFFECTIVE, THE DISCLAIMERS OF CERTAIN
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS SECTION 2

 

2

--------------------------------------------------------------------------------


 

ARE “CONSPICUOUS” DISCLAIMERS FOR THE PURPOSE OF ANY SUCH APPLICABLE LAW.

 

Section 3.                                           Assumed Obligations. 
Assignee hereby acquires and accepts all of Assignor’s rights, title and
interest in and to the Contributed Assets and hereby assumes and agrees to
fulfill, perform, pay and discharge (or cause to be fulfilled, performed, paid
and discharged) all Damages pertaining to the operation or ownership of the
Contributed Assets (all of said Damages, herein being referring to as the
“Assumed Liabilities”) in accordance with the Contribution Agreement.

 

Section 4.                                           EFFECT OF ASSIGNMENT. 
NOTHING CONTAINED IN THIS ASSIGNMENT SHALL BE DEEMED TO SUPERSEDE, MODIFY,
LIMIT, EXTEND, ADD TO, AMEND OR IN ANY WAY AFFECT ANY OF THE RIGHTS OR
OBLIGATIONS (INCLUDING, FOR THE AVOIDANCE OF DOUBT, ANY REPRESENTATION OR
WARRANTY) OF ANY PARTY UNDER THE CONTRIBUTION AGREEMENT.

 

Section 5.                                           Further Assurances. 
Assignor and Assignee agree to take such further actions and to execute,
acknowledge and deliver all such further documents as are reasonably requested
by the other Party for carrying out the purposes of this Assignment.

 

Section 6.                                           Contribution Agreement. 
This Assignment is delivered pursuant to, and hereby made subject to, the terms
and conditions of the Contribution Agreement.  In the event that any provision
of this Assignment is construed to conflict or be inconsistent with any
provision of the Contribution Agreement, the provisions of the Contribution
Agreement shall be deemed controlling to the extent of such conflict or
inconsistency.

 

Section 7.                                           Successors and Assigns. 
This Assignment shall be binding upon and inure to the benefit of Assignee and
Assignor and their respective successors and permitted assigns.

 

Section 8.                                           Recordation.  To facilitate
recordation, there may be omitted from the Exhibits to this Assignment in
certain counterparts descriptions of property located in recording jurisdictions
other than the jurisdiction in which the particular counterpart is to be filed
or recorded.

 

Section 9.                                           Governing Law;
Jurisdiction; Venue; Jury Waiver. THIS ASSIGNMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS ASSIGNMENT OR THE TRANSACTIONS OR THE
RIGHTS, DUTIES AND THE LEGAL RELATIONS AMONG THE PARTIES HERETO AND THERETO
SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS EXCLUDING ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT MIGHT REFER
CONSTRUCTION OF SUCH PROVISIONS TO THE LAWS OF ANOTHER JURISDICTION (EXCEPT TO
THE EXTENT THAT MANDATORY PRINCIPLES OF CONFLICTS OF LAW REQUIRE THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION WHEREIN ANY OF THE CONTRIBUTED ASSETS
ASSIGNED PURSUANT HERETO ARE LOCATED). ALL OF THE PARTIES HERETO CONSENT TO THE
EXERCISE OF JURISDICTION IN PERSONAM BY THE STATE COURTS OF THE STATE OF
OKLAHOMA OR THE FEDERAL COURTS OF THE UNITED STATES LOCATED IN OKLAHOMA COUNTY,
OKLAHOMA FOR ANY ACTION ARISING OUT OF THIS

 

3

--------------------------------------------------------------------------------


 

ASSIGNMENT, OTHER THAN A DISPUTE SUBJECT TO SECTION 10.4 OF THE CONTRIBUTION
AGREEMENT. EACH PARTY HERETO VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS ASSIGNMENT. THE PARTIES FURTHER AGREE, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, THAT A FINAL AND NONAPPEALABLE JUDGMENT AGAINST A PARTY IN
ANY ACTION OR PROCEEDING CONTEMPLATED ABOVE SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN ANY OTHER JURISDICTION WITHIN OR OUTSIDE THE UNITED STATES BY SUIT
ON THE JUDGMENT, A CERTIFIED OR EXEMPLIFIED COPY OF WHICH SHALL BE CONCLUSIVE
EVIDENCE OF THE FACT AND AMOUNT OF SUCH JUDGMENT.  TO THE EXTENT THAT EITHER
PARTY OR ANY OF ITS AFFILIATES HAS ACQUIRED, OR HEREAFTER MAY ACQUIRE, ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION, EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH
PARTY (ON ITS OWN BEHALF AND ON BEHALF OF ITS AFFILIATES) HEREBY IRREVOCABLY
(i) WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS WITH RESPECT TO THIS
ASSIGNMENT AND (ii) SUBMITS TO THE PERSONAL JURISDICTION OF ANY COURT DESCRIBED
IN THIS SECTION 9.

 

Section 10.                                    Miscellaneous.  This Assignment
may be executed in one or more counterparts, each of which shall be deemed an
original and all of which, taken together, shall constitute on instrument
binding on all of the parties.  The headings of the several provisions are
included for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Assignment.

 

[Signature pages follow.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Party has caused this Assignment to be duly executed
the day and year first above written.

 

 

Devon Gas Services, L.P.

 

a Texas limited partnership

 

 

 

By: Devon Gas Operating, Inc., its general partner

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

STATE OF [            ]

§

 

 

§

 

COUNTY OF [            ]

§

 

 

This instrument was acknowledged before me on [                          ],
2015, by [                          ], [                          ] of Devon Gas
Operating, Inc., a Delaware limited liability company, on behalf of said limited
partnership.

 

 

 

 

Notary Public

 

 

Printed Name:

 

 

My Commission Expires:

 

 

Signature and Acknowledgment page to Assignment and Bill of Sale

 

--------------------------------------------------------------------------------


 

 

EnLink Midstream Operating, LP

 

a Delaware limited partnership

 

 

 

By: EnLink Midstream Operating GP, LLC, its general partner

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

STATE OF [            ]

§

 

 

§

 

COUNTY OF [            ]

§

 

 

This instrument was acknowledged before me on [                          ],
2015, by [                          ], [                          ] of EnLink
Midstream Operating GP, LLC, a Delaware limited liability company, on behalf of
said limited liability company.

 

 

 

 

Notary Public

 

 

Printed Name:

 

 

My Commission Expires:

 

 

Signature and Acknowledgment page to Assignment and Bill of Sale

 

--------------------------------------------------------------------------------


 

Exhibit A

 

POV Terminal Facilities

 

(See attached)

 

Exhibit A to Assignment and Bill of Sale

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Cuero Terminal Facilities

 

(See attached)

 

Exhibit B to Assignment and Bill of Sale

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Highway 77 Booster Facilities

 

(See attached)

 

Exhibit C to Assignment and Bill of Sale

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Tauber Pipeline Facilities

 

(See attached)

 

Exhibit D to Assignment and Bill of Sale

 

--------------------------------------------------------------------------------


 

Exhibit E

 

Real Property Interests

 

(See attached)

 

Exhibit E to Assignment and Bill of Sale

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF ASSIGNMENT OF CONTRIBUTED INTERESTS

 

This Assignment (this “Assignment”) is made and entered into effective as of [·]
(Oklahoma City Time) on [·], 2015 (the “Effective Time”), by and between Devon
Gas Services, L.P., a Texas limited partnership, (the “Assignor”), and EnLink
Midstream Operating, LP, a Delaware limited partnership (the “Assignee”) and a
wholly-owned subsidiary of EnLink Midstream Partners, LP, a Delaware limited
partnership (the “Partnership”).  Assignor and Assignee are each referred to
herein individually as a “Party” and collectively as the “Parties.”

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in that certain Contribution, Conveyance and
Assumption Agreement (the “Contribution Agreement”), dated as of March 24, 2015,
by and between the Assignor and the Partnership.

 

W I T N E S S E T H:

 

WHEREAS, the Assignor owns all of the outstanding limited liability company
interests (including, without limitation, any and all income, distributions,
value, rights, benefits and privileges associated therewith or deriving
therefrom, the “Contributed Interests”) in, and is the sole member of, Victoria
Express Pipeline, L.L.C., a Texas limited liability company (“VEX”); and

 

WHEREAS, pursuant to the Contribution Agreement, Assignor has agreed to
contribute, assign, transfer and convey the Contributed Interests to the
Assignee, and the Parties hereby desire to effect such contribution, assignment,
transfer and conveyance.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties do hereby agree as follows:

 

1.           Assignment.  Subject to and in accordance with the terms of the
Contribution Agreement, the Assignor hereby CONTRIBUTES, ASSIGNS, TRANSFERS AND
CONVEYS to the Assignee the Contributed Interests, free and clear of all Liens
(other than restrictions under applicable federal and state securities Laws),
and the Assignee hereby accepts the same.

 

2.           Substitution as Member.  From and after the Closing, the Assignee
shall be substituted for the Assignor as a member of VEX with respect to the
Contributed Interests and shall become the sole member of VEX.  From and after
the Closing, the Assignor shall cease to be a member of VEX and to have or
exercise any right or power as a member of VEX or with respect to the
Contributed Interests.

 

--------------------------------------------------------------------------------


 

3.           Disclaimer of Warranties.

 

(a)           THE ASSIGNOR IS CONVEYING THE CONTRIBUTED INTERESTS WITHOUT
REPRESENTATION OR WARRANTY, EXCEPT AS PROVIDED IN THE CONTRIBUTION AGREEMENT.

 

(b)           The Assignor and the Assignee agree that, to the extent required
by applicable Law to be effective, the disclaimers contained in
Section 3(a) herein, are “conspicuous” disclaimers.

 

4.           General Provisions.

 

(a)           Binding Effect.  This Assignment will be binding upon, inure to
the benefit of and be enforceable by the Parties and their respective successors
and permitted assigns.

 

(b)           Governing Law.  This Assignment and any claim, controversy or
dispute arising under or related to this Assignment and the transactions or the
rights, duties and the legal relations among the parties hereto shall be
governed by and construed in accordance with the substantive Laws of the State
of Texas without reference to principles of conflicts of Law that would result
in the application of the Laws of another jurisdiction.

 

(c)           Consent to Jurisdiction.  The Parties voluntarily and irrevocably
submit to the jurisdiction of the courts of the state of Oklahoma and the
federal courts of the United States of America in Oklahoma County, Oklahoma over
any dispute between or among the Parties arising out of this Assignment, other
than a dispute subject to Section 10.4 of the Contribution Agreement.

 

(d)           Amendment and Modification.  This Assignment may be amended,
modified or supplemented only by written agreement of the Parties.

 

(e)           Waiver of Compliance.  Any failure of any Party to comply with any
obligation, covenant, agreement or condition in this Assignment may be waived by
the Party entitled to the benefits thereof only by a written instrument signed
by such Party granting such waiver, but such waiver or failure to insist upon
strict compliance with such obligation, covenant, agreement or condition shall
not operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.

 

(f)            No Third Party Rights.  This Assignment shall be binding upon and
inure solely to the benefit of the Parties and their respective successors and
permitted assigns, and none of the provisions of this Assignment shall be for
the benefit of or enforceable by any third party, including any creditor of any
Party or any of their Affiliates.  No such third party shall obtain any right
under any provision of this Assignment or shall by reasons of any such provision
make any claim in respect of any liability (or otherwise) against any other
Party.

 

(g)           Entire Agreement. This Assignment, the Contribution Agreement and
the other Transaction Documents constitute the entire agreement and
understanding of the Parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, both oral and written,
between the Parties with respect to such subject matter.  In the event of a

 

2

--------------------------------------------------------------------------------


 

conflict or any inconsistencies between the terms and conditions of this
Assignment and the Contribution Agreement, the terms and conditions of the
Contribution Agreement shall control.

 

(h)           Counterparts. This Assignment may be executed in one or more
counterparts, including electronic, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.  In the
event that any signature is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the Party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.

 

(i)            Further Assurances.  Each Party hereby agrees to take such
further actions and to execute, acknowledge and deliver all such further
documents as are reasonably requested by the other Party for carrying out the
purposes of this Assignment.

 

[Signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Assignment has been duly executed by each of the
Parties as of the date and year first above written.

 

 

ASSIGNOR:

 

 

 

DEVON GAS SERVICES, L.P.

 

 

 

By: Devon Gas Operating, Inc., its general partner

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ASSIGNEE:

 

 

 

ENLINK MIDSTREAM OPERATING, LP

 

 

 

By: EnLink Midstream Operating GP, LLC, its general partner

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

SIGNATURE PAGE TO

ASSIGNMENT OF CONTRIBUTED INTERESTS

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(a)
KNOWLEDGE PERSONS

 

Jeff Ritenour

 

Todd Morgan

 

Derek Sumner

 

Michael Palmer

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 2.3(a)(ii)
CAPITAL EXPENDITURES PROJECTS

 

POV Terminal Facilities

 

·                  Addition of a fourth 50,000 BBL storage tank and a VDU tie-in
to a second dock (currently being negotiated)

 

·                  Fire suppression upgrades

 

·                  Installation of a stationary meter prover at the marine dock

 

VEX Pipeline

 

·                  Installation of pig receipt tanks at the VEX Pipeline pig
receiver

 

·                  Addition of BHP tie-in pumps

 

·                  Addition of BHP CDP tie-in pipe

 

Cuero Terminal Facilities

 

·                  Ongoing construction of the Cuero truck station located
approximately one (1) mile from the Black Hawk North Central Delivery Point,
which truck station will include eight (8) truck bays and two (2) 80,000 BBL
tanks

 

Highway 77 Booster Facilities

 

·                  Ongoing construction of the crude oil pipeline booster pump
and associated facilities located near Texas State Highway 77 in Victoria
County, Texas

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 2.4
ASSUMED CONTRACTS AND LEASES

 

Contract No.

 

Contract

 

Party

 

Counterparty

 

Date

 

 

Transportation Services Agreement

 

Victoria Express Pipeline, L.L.C.

 

Devon Gas Services, L.P.

 

06.27.2014

U-SA-00051-2014

 

EPC Agreement — Cuero Terminal Facility

 

Devon Gas Services, L.P.

 

Burns & McDonnell Engineering Company, Inc.

 

09.05.2014

U-SA-00040-2014

 

EPC Agreement — BHP Central Pump Install

 

Devon Gas Services, L.P.

 

Burns & McDonnell Engineering Company, Inc.

 

01.29.2015

U-SA-00015-2015

 

EPC Agreement — POV 50k BBL Crude Storage

 

Devon Gas Services, L.P.

 

Burns & McDonnell Engineering Company, Inc.

 

02.24.2015

U-SA-00050-2014

 

Work Order 4500063429 — Second Dock at POV Terminal

 

Devon Gas Services, L.P.

 

Burns & McDonnell Engineering Company, Inc.

 

10.14.2014

U-SA-00042-2014

 

Work Order 4500062033 — Fire Protection at POV Terminal

 

Devon Gas Services, L.P.

 

Burns & McDonnell Engineering Company, Inc.

 

08.18.2014

U-SA-00069-2014

 

Work Order 4500066068 — Highway 77 Booster Facility

 

Devon Gas Services, L.P.

 

Burns & McDonnell Engineering Company, Inc.

 

12.04.2014

U-SA-00069-2014

 

Work Order 4500061484 — BPS Skid Install

 

Devon Gas Services, L.P.

 

Burns & McDonnell Engineering Company, Inc.

 

02.09.2015

 

 

Confidentiality Agreement — Cuero Terminal Facility

 

Devon Gas Services, L.P.

 

Burns & McDonnell Engineering Company, Inc.

 

07.27.2014

 

 

Confidentiality Agreement — BHP Central Pump Install

 

Devon Gas Services, L.P.

 

Burns & McDonnell Engineering Company, Inc.

 

08.14.2014

 

 

Confidentiality Agreement — POV 50k BBL Crude Storage

 

Devon Gas Services, L.P.

 

Burns & McDonnell Engineering Company, Inc.

 

09.02.2014

 

3

--------------------------------------------------------------------------------


 

Contract No.

 

Contract

 

Party

 

Counterparty

 

Date

 

 

Confidentiality Agreement — Highway 77 Booster Facility

 

Devon Gas Services, L.P.

 

Burns & McDonnell Engineering Company, Inc.

 

08.18.2014

 

 

Confidentiality Agreement — Fire Protection at POV Terminal

 

Devon Gas Services, L.P.

 

Burns & McDonnell Engineering Company, Inc.

 

08.18.2014

 

 

Confidentiality Agreement — Second Dock at POV Terminal

 

Devon Gas Services, L.P.

 

Burns & McDonnell Engineering Company, Inc.

 

08.18.2014

 

 

Purchase Order 4500070824 — POV Stationary Compact Prover

 

Devon Energy Production

Company, L.P.

 

Flow Management Devices, LLC

 

02.27.2015

 

 

Purchase Order 4500065928 — VEX Pipeline Actuators

 

Devon Energy Production

Company, L.P.

 

McJunkin Red Man Corporation

 

11.13.2014

 

 

Purchase Order 4500070463 — VEX Pig Diaphragm Project

 

Devon Energy Production

Company, L.P.

 

Odessa Pumps & Equipment, Inc.

 

02.19.2015

 

 

Purchase Order 4500070279 — VEX Pig Containment Tanks

 

Devon Energy Production

Company, L.P.

 

Long Industries, Inc.

 

02.16.2015

 

 

Purchase Order 4500070456 — VEX Pig Containment Air Compressor

 

Devon Energy Production

Company, L.P.

 

Odessa Pumps & Equipment, Inc.

 

02.19.2015

 

 

Service Agreement — POV Operations

 

Devon Gas Services, L.P.

 

AccuShip, LLC

 

03.01.2013

 

 

Ground Lease - POV

 

Devon Gas Services, L.P.

 

Victoria County Navigation District

 

08.04.2011

 

 

Port of Victoria Liquid Dock Operating Permit

 

Devon Gas Services, L.P.

 

Victoria County Navigation District

 

04.01.2013

 

 

Connection and Facilities Installation Agreement for the Victoria Express
Pipeline

 

Devon Gas Services, L.P.

 

BHP Billiton Petroleum (Eagle Ford Gathering) LLC

 

09.01.2013

TGP 5138 FA

 

Interconnect Agreement — Delivery

 

Devon Gas Services, L.P.

 

Tennessee Gas Pipeline Company, L.L.C.

 

10.    .2012

 

 

Rental Agreement — Non-Potable Water Tank

 

Devon Energy Production Company, L.P.

 

Skid-O-Kan

 

04.08.2014

456629

 

Lease Agreement — POV Terminal Building

 

Devon Energy Production Company, L.P.

 

Williams Scotsman, Inc.

 

07.01.2014

872995

 

Lease Agreement — POV Mobile Office

 

Devon Energy Production Company, L.P.

 

Williams Scotsman, Inc.

 

07.01.2014

505551

 

Lease Agreement — Cuero Mobile Office

 

Devon Energy Corporation

 

Williams Scotsman, Inc.

 

12.19.2014

56680232

 

Electric Service Agreement — POV Construction Trailer

 

Devon Gas Services, L.P.

 

Victoria Electric Cooperative, Inc.

 

06.16.2014

27762

 

Electric Service Agreement — Highway 77

 

Devon Gas Services, L.P.

 

Victoria Electric Cooperative, Inc.

 

09.11.2014

 

4

--------------------------------------------------------------------------------


 

Contract No.

 

Contract

 

Party

 

Counterparty

 

Date

 

 

North

 

 

 

 

 

 

49357

 

Electric Service Agreement — Highway 77 North Upgrade

 

Devon Gas Services, L.P.

 

Victoria Electric Cooperative, Inc.

 

01.21.2015

38590

 

Electric Service Agreement — Hiller Road Valve Station

 

Devon Gas Services, L.P.

 

Victoria Electric Cooperative, Inc.

 

09.11.2014

199850001

 

Electric Service Agreement — Cuero Terminal Facility

 

Devon Gas Services, L.P.

 

Guadalupe Valley Electric Cooperative, Inc.

 

11.04.2014

182370010

 

Electric Service Agreement — Main Line Valve #1

 

Devon Energy

 

Guadalupe Valley Electric Cooperative, Inc.

 

 

18237009

 

Electric Service Agreement — Main Line Valve #2

 

Devon Energy

 

Guadalupe Valley Electric Cooperative, Inc.

 

 

182370011

 

Electric Service Agreement — Main Line Valve #3

 

Devon Energy

 

Guadalupe Valley Electric Cooperative, Inc.

 

 

10032789498973000

 

Electric Service Agreement — POV Terminal

 

Devon Gas Services, L.P.

 

Ambit Energy

 

09.16.2014

10032789478685300

 

Electric Service Agreement — POV Terminal

 

Devon Gas Services, L.P.

 

Ambit Energy

 

09.16.2014

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 3.3
NON-CONTRAVENTION

 

Contract

 

Party

 

Counterparty

 

Date

Ground Lease - POV

 

Devon Gas Services, L.P.

 

Victoria County Navigation District

 

08.04.2011

Service Agreement — POV Operations

 

Devon Gas Services, L.P.

 

AccuShip, LLC

 

03.01.2013

Port of Victoria Liquid Dock Operating Permit

 

Devon Gas Services, L.P.

 

Victoria County Navigation District

 

04.01.2013

 

6

--------------------------------------------------------------------------------


 

SCHEDULE 3.4
CONSENTS

 

Contract

 

Party

 

Counterparty

 

Date

Ground Lease - POV

 

Devon Gas Services, L.P.

 

Victoria County Navigation District

 

08.04.2011

Service Agreement — POV Operations

 

Devon Gas Services, L.P.

 

AccuShip, LLC

 

03.01.2013

Port of Victoria Liquid Dock Operating Permit

 

Devon Gas Services, L.P.

 

Victoria County Navigation District

 

04.01.2013

 

7

--------------------------------------------------------------------------------


 

SCHEDULE 3.5
LITIGATION

 

NONE

 

8

--------------------------------------------------------------------------------


 

SCHEDULE 3.8(B)-1
REAL PROPERTY

 

Instrument

 

Grantor

 

Grantee

 

Date

 

County

 

Vol.

 

Page

 

Other

(*) Deed

 

Lauren S. Bartholomew, et al.

 

Eagle Ford Field Services

 

02.15.2013

 

DeWitt

 

465

 

344

 

Bartholomew Site Deed 1

(*) General Warranty Deed

 

Hilbert J. Hahn, et al.

 

Eagle Ford Field Services

 

09.18.2013

 

DeWitt

 

487

 

41

 

Bartholomew Site Deed 2

(*) Special Warranty Deed

 

Barbara Ann Costlow

 

Devon Gas Services, L.P.

 

08.27.2014

 

DeWitt

 

520

 

641

 

Cuero Terminal Site Deed

(*) Special Warranty Deed

 

Ranch Land Partners, Ltd.

 

GeoSouthern Energy Corp.

 

11.16.2012

 

Victoria

 

 

 

 

 

Highway 77 Site Deed; Doc ID #201213175

(*) Warranty Deed

 

Julius Peter Zissa, et al.

 

GeoSouthern Lavaca Prop.

 

05.18.2011

 

Victoria

 

567

 

283

 

Valve Site Deed

(#) Ground Lease

 

Victoria County Nav. District

 

Eagle Ford Field Services

 

08.04.2011

 

Victoria

 

N/A

 

N/A

 

POV Terminal Site

(#) Surface Lease

 

Debra Voelkel Benge

 

Eagle Ford Field Services

 

10.01.2013

 

DeWitt

 

 

 

 

 

 

Permit

 

Victoria County Nav. District

 

Eagle Ford Field Services

 

04.01.2013

 

Victoria

 

N/A

 

N/A

 

Liquid Dock Operating Permit

ROW Agreement

 

Richard W. Zimmerman, et al.

 

Eagle Ford Field Services

 

04.04.2013

 

DeWitt

 

494

 

437

 

 

ROW Agreement

 

Richard W. Zimmerman

 

Eagle Ford Field Services

 

04.04.2013

 

DeWitt

 

494

 

429

 

 

Memorandum of ROW

 

Barbara Ann Costlow

 

Eagle Ford Field Services

 

03.06.2013

 

DeWitt

 

494

 

441

 

 

Permit

 

DeWitt County, CR 128

 

Eagle Ford Field Services

 

12.30.2013

 

DeWitt

 

N/A

 

N/A

 

Permit 2013-00077

Memorandum of ROW

 

Hilbert Hahn, et al.

 

Eagle Ford Field Services

 

05.24.2013

 

DeWitt

 

496

 

853

 

 

ROW Agreement

 

Harvey L. Boehm, et al.

 

Eagle Ford Field Services

 

05.07.2013

 

DeWitt

 

 

 

 

 

 

ROW Agreement

 

David Wayne Arndt, et al.

 

Eagle Ford Field Services

 

06.14.2013

 

DeWitt

 

494

 

453

 

 

Permit

 

Texas Dept. of Trans., FM 953

 

Eagle Ford Field Services

 

01.08.2014

 

DeWitt

 

N/A

 

N/A

 

Permit YKM20130916140849

Memorandum of ROW

 

Charles E. Hotz, et al.

 

Eagle Ford Field Services

 

01.24.2013

 

DeWitt

 

496

 

860

 

 

Permit

 

DeWitt County, CR 157

 

Eagle Ford Field Services

 

12.30.2013

 

DeWitt

 

N/A

 

N/A

 

Permit 2013-00076

ROW Agreement

 

Edward L. Keseling

 

Eagle Ford Field Services

 

08.21.2103

 

DeWitt

 

494

 

470

 

 

Road Agreement

 

Edward L. Keseling

 

Eagle Ford Field Services

 

08.21.2013

 

DeWitt

 

506

 

318

 

 

 

9

--------------------------------------------------------------------------------


 

Instrument

 

Grantor

 

Grantee

 

Date

 

County

 

Vol.

 

Page

 

Other

Memorandum of ROW

 

Anna Kueker Schlinke, et al.

 

Eagle Ford Field Services

 

11.12.2013

 

DeWitt

 

498

 

517

 

 

Misc. Easement

 

State of Texas GLO

 

Eagle Ford Field Services

 

06.26.2013

 

DeWitt

 

496

 

751

 

 

Memorandum of ROW

 

Fred Taylor Buchel Trust

 

Eagle Ford Field Services

 

10.04.2013

 

DeWitt

 

494

 

488

 

 

Memorandum of ROW

 

Fred C. Ater, et al.

 

Eagle Ford Field Services

 

08.26.2013

 

DeWitt

 

496

 

838

 

 

Memorandum of ROW

 

Fred Taylor Buchel Trust

 

Eagle Ford Field Services

 

10.04.2013

 

DeWitt

 

494

 

494

 

 

ROW Agreement

 

Herring Enterprises, LLC

 

Eagle Ford Field Services

 

04.17.2013

 

DeWitt

 

494

 

536

 

 

Memorandum of ROW

 

Theodore L. Hanchey, et al

 

Eagle Ford Field Services

 

10.04.2013

 

DeWitt

 

494

 

508

 

 

Memorandum of ROW

 

Marry Ann Flessner

 

Eagle Ford Field Services

 

10.10.2013

 

DeWitt

 

494

 

530

 

 

Memorandum of ROW

 

Gary Flessner, et al.

 

Eagle Ford Field Services

 

10.10.2013

 

DeWitt

 

494

 

523

 

 

Surface Site Agreement

 

Gary Flessner, et al.

 

Eagle Ford Field Services

 

08.21.2013

 

DeWitt

 

499

 

640

 

 

Electric Line Easement

 

Gary Flessner, et al.

 

Devon Gas Services, L.P.

 

04.11.2014

 

DeWitt

 

506

 

293

 

 

Permit

 

Texas Dept. of Trans., FM 766

 

Eagle Ford Field Services

 

01.08.2014

 

DeWitt

 

N/A

 

N/A

 

Permit YKM20130916141841

Memorandum of ROW

 

Stiles Cattle Company

 

Eagle Ford Field Services

 

06.20.2013

 

DeWitt

 

499

 

644

 

 

Crossing Agreement

 

Union Pacific Railroad Company

 

Eagle Ford Field Services

 

08.20.2013

 

DeWitt

 

N/A

 

N/A

 

 

Memorandum of ROW

 

John Smith, et al.

 

Eagle Ford Field Services

 

10.31.2013

 

DeWitt

 

496

 

846

 

 

Permit

 

DeWitt County, CR 108

 

Eagle Ford Field Services

 

12.30.2013

 

DeWitt

 

N/A

 

N/A

 

Permit 2013-00075

Memorandum of ROW

 

Stiles Cattle Company

 

Eagle Ford Field Services

 

06.20.2013

 

DeWitt

 

499

 

651

 

 

Memorandum of ROW

 

D.M. Stiles, et al.

 

Eagle Ford Field Services

 

06.20.2013

 

DeWitt

 

494

 

561

 

 

Memorandum of ROW

 

Terrell W. Dahlman

 

Eagle Ford Field Services

 

09.23.2013

 

DeWitt

 

494

 

517

 

 

Permit

 

Texas Dept. of Trans., US 183

 

Eagle Ford Field Services

 

01.08.2014

 

DeWitt

 

N/A

 

N/A

 

Permit YKM2013916143005

Memorandum of ROW

 

Lisa Ann Haferkamp, et al.

 

Eagle Ford Field Services

 

01.25.2013

 

DeWitt

 

496

 

867

 

 

Road Agreement

 

Lisa Ann Haferkamp, et al.

 

Eagle Ford Field Services

 

08.17.2013

 

DeWitt

 

506

 

309

 

 

ROW Agreement

 

Richard D. Rodriguez, et al.

 

Eagle Ford Field Services

 

04.05.2013

 

DeWitt

 

506

 

324

 

 

Permit

 

Tex. Dept. of Trans., FM 1447

 

Eagle Ford Field Services

 

09.17.2013

 

DeWitt

 

N/A

 

N/A

 

Permit YKM2013916142321

 

10

--------------------------------------------------------------------------------


 

Instrument

 

Grantor

 

Grantee

 

Date

 

County

 

Vol.

 

Page

 

Other

ROW Agreement

 

Gail H. Jordan, et al.

 

Eagle Ford Field Services

 

04.10.2013

 

DeWitt

 

480

 

584

 

 

ROW Agreement

 

Aubrey Y. Feril, et al.

 

Eagle Ford Field Services

 

04.04.2013

 

DeWitt

 

499

 

885

 

 

Memorandum of ROW

 

Betty M. Murphy

 

Eagle Ford Field Services

 

04.25.2013

 

DeWitt

 

501

 

420

 

 

Memorandum of ROW

 

Pioneer Natural Resources

 

Eagle Ford Field Services

 

04.29.2013

 

DeWitt

 

496

 

872

 

 

ROW Agreement

 

C.T. Matthew Family Partnership

 

Eagle Ford Field Services

 

08.12.2013

 

DeWitt

 

500

 

755

 

 

Memorandum of ROW

 

Jo Ann Hoffman

 

Eagle Ford Field Services

 

05.02.2013

 

DeWitt

 

499

 

663

 

 

Memorandum of ROW

 

Jean Ann Friar Sheppard, et al.

 

Eagle Ford Field Services

 

03.06.2013

 

DeWitt

 

496

 

793

 

 

Memorandum of ROW

 

Margaret Anne Thomas, et al.

 

Eagle Ford Field Services

 

05.01.2013

 

DeWitt

 

498

 

505

 

 

Memorandum of ROW

 

Anne Friar Thomas, et al.

 

Eagle Ford Field Services

 

05.01.2013

 

DeWitt

 

496

 

810

 

 

Permit

 

DeWitt County, Friar Road

 

Eagle Ford Field Services

 

12.30.2013

 

DeWitt

 

 

 

 

 

Permit 2013-00078

Memorandum of ROW

 

Frances Riddell

 

Eagle Ford Field Services

 

06.19.2013

 

DeWitt

 

499

 

657

 

 

Memorandum of ROW

 

William R. Cochran

 

Eagle Ford Field Services

 

09.09.2013

 

DeWitt

 

496

 

775

 

 

Memorandum of ROW

 

Ann Lynn Fenner, et al.

 

Eagle Ford Field Services

 

04.25.2013

 

DeWitt

 

496

 

767

 

 

Memorandum of ROW

 

Ann Lynn Fenner, et al

 

Eagle Ford Field Services

 

04.25.2013

 

DeWitt

 

496

 

787

 

 

Permit

 

DeWitt County, CR 104

 

Eagle Ford Field Services

 

10.14.2013

 

DeWitt

 

 

 

 

 

Permit 2013-00035

Memorandum of ROW

 

Linda Ann Colman, et al.

 

Eagle Ford Field Services

 

07.08.2013

 

DeWitt

 

506

 

335

 

 

Memorandum of ROW

 

Joycelynn Stevens Arnold

 

Eagle Ford Field Services

 

05.15.2013

 

DeWitt

 

506

 

302

 

 

Memorandum of ROW

 

Billy Eugene Taylor, et al.

 

Eagle Ford Field Services

 

06.19.2013

 

DeWitt

 

496

 

781

 

 

Permit

 

DeWitt County, CR 110

 

Eagle Ford Field Services

 

12.30.2013

 

DeWitt

 

 

 

 

 

Permit 2013-00079

Memorandum of ROW

 

Dorothy Rickey, et al.

 

Eagle Ford Field Services

 

04.23.2013

 

DeWitt

 

498

 

498

 

 

Memorandum of ROW

 

Lillian E. Kelley

 

Eagle Ford Field Services

 

07.17.2013

 

DeWitt Victoria

 

496

 

803

 

Doc ID #20141190

Permit

 

Victoria County, CR 107

 

Eagle Ford Field Services

 

12.02.2013

 

Victoria

 

 

 

 

 

 

Memorandum of ROW

 

Anne Friar Thomas, et al.

 

Eagle Ford Field Services

 

05.01.2013

 

Victoria

 

 

 

 

 

Doc ID #201400481

 

11

--------------------------------------------------------------------------------


 

Instrument

 

Grantor

 

Grantee

 

Date

 

County

 

Vol.

 

Page

 

Other

ROW Agreement

 

Scott E. Kuester

 

Eagle Ford Field Services

 

04.05.2013

 

Victoria

 

 

 

 

 

Doc ID #201400479

Permit

 

Victoria County, Nursery Rd.

 

Eagle Ford Field Services

 

12.02.2013

 

Victoria

 

 

 

 

 

 

Memorandum of ROW

 

Oakes David Edwards, Jr.

 

Eagle Ford Field Services

 

09.13.2013

 

Victoria

 

 

 

 

 

Doc ID #201403905

Memorandum of ROW

 

S. F. Ruschhaupt, III

 

Eagle Ford Field Services

 

06.24.2013

 

Victoria

 

 

 

 

 

Doc ID #201400478

Memorandum of ROW

 

Henry & Annie Borchers Trust

 

Eagle Ford Field Services

 

06.04.2013

 

Victoria

 

 

 

 

 

Doc ID #201404174

Memorandum of ROW

 

Sandra Cole Sciba, et al.

 

Eagle Ford Field Services

 

08.05.2013

 

Victoria

 

 

 

 

 

Doc ID #201400480

Memorandum of ROW

 

Sea-Dan Ranches, Ltd

 

Eagle Ford Field Services

 

08.29.2013

 

Victoria

 

 

 

 

 

Doc ID #201404242

Road Agreement

 

Sea-Dan Ranches, Ltd

 

Eagle Ford Field Services

 

08.29.2013

 

Victoria

 

 

 

 

 

 

Amend. Memorandum

 

Ranch Land Partners, Ltd

 

Eagle Ford Field Services

 

11.20.2012

 

Victoria

 

 

 

 

 

Doc ID #201213176

Permit

 

Texas Dept. of Trans., US 77

 

Eagle Ford Field Services

 

09.24.2013

 

Victoria

 

 

 

 

 

Permit YKM20130916143425

Memorandum of ROW

 

Oliver Preston Copeland, et al.

 

Eagle Ford Field Services

 

09.24.2013

 

Victoria

 

 

 

 

 

Doc ID #201400482

Road Agreement

 

Oliver Preston Copeland, et al.

 

Eagle Ford Field Services

 

10.10.2013

 

Victoria

 

 

 

 

 

Doc ID #201407343

Permit

 

Victoria County, Salem Road

 

Eagle Ford Field Services

 

12.02.2013

 

Victoria

 

 

 

 

 

 

Memorandum of ROW

 

John W. Beck

 

Eagle Ford Field Services

 

10.02.2013

 

Victoria

 

 

 

 

 

Doc ID #201405124

Memorandum of ROW

 

Debra A. Beck

 

Eagle Ford Field Services

 

10.02.2013

 

Victoria

 

 

 

 

 

Doc ID #201404198

Memorandum of ROW

 

Barbara Diebel Family L.P.

 

Eagle Ford Field Services

 

08.20.2013

 

Victoria

 

 

 

 

 

Doc ID #201404192

Memorandum of ROW

 

Gail Kent Scherer

 

Eagle Ford Field Services

 

10.16.2013

 

Victoria

 

 

 

 

 

Doc ID #201404196

Memorandum of ROW

 

Melvin R. Scherer

 

Eagle Ford Field Services

 

08.16.2013

 

Victoria

 

 

 

 

 

Doc ID #201404197

Memorandum of ROW

 

Marian Janet Scherer

 

Eagle Ford Field Services

 

08.16.2013

 

Victoria

 

 

 

 

 

Doc ID #201405126

Memorandum of ROW

 

Calvin Scherer

 

Eagle Ford Field Services

 

08.16.2013

 

Victoria

 

 

 

 

 

Doc ID #201405129

Memorandum of ROW

 

Johnny T. Bush, et al.

 

Eagle Ford Field Services

 

10.04.2013

 

Victoria

 

 

 

 

 

Doc ID #201404193

Memorandum of ROW

 

Edwin Ray Fimbel, et al.

 

Eagle Ford Field Services

 

12.11.2013

 

Victoria

 

 

 

 

 

Doc ID #201404194

Memorandum of ROW

 

O’Connor & Hewitt Real Estate, LP

 

Eagle Ford Field Services

 

09.10.2013

 

Victoria

 

 

 

 

 

Doc ID #201404170

 

12

--------------------------------------------------------------------------------


 

Instrument

 

Grantor

 

Grantee

 

Date

 

County

 

Vol.

 

Page

 

Other

Memorandum of ROW

 

Elizabeth F. Neuwirth, Trustee

 

Eagle Ford Field Services

 

10.08.2013

 

Victoria

 

 

 

 

 

Doc ID #201403904

Memorandum of ROW

 

Jeannene Fimbel Oeltjen

 

Eagle Ford Field Services

 

07.24.2013

 

Victoria

 

 

 

 

 

Doc ID #201404189

Memorandum of ROW

 

Jay M. Fimbel, Jr.

 

Eagle Ford Field Services

 

07.30.2013

 

Victoria

 

 

 

 

 

Doc ID #201310686

Memorandum of ROW

 

Phillip Stanley

 

Eagle Ford Field Services

 

07.31.2013

 

Victoria

 

 

 

 

 

Doc ID #201310686

Permit

 

Texas Dept. of Trans., US 59

 

Eagle Ford Field Services

 

01.08.2014

 

Victoria

 

 

 

 

 

Permit YKM20131022142555

Permit

 

The Texas Mexican RR Co.

 

Eagle Ford Field Services

 

11.19.2013

 

Victoria

 

 

 

 

 

Permit 13-1925

Memorandum of ROW

 

Thurman Clements, Jr., et al.

 

Eagle Ford Field Services

 

11.05.2013

 

Victoria

 

 

 

 

 

Doc ID #201401653

Memorandum of ROW

 

Robert W. Lumpkins, et al.

 

Eagle Ford Field Services

 

11.18.2013

 

Victoria

 

 

 

 

 

Doc ID #201404190

Permit

 

Victoria County, Old Hwy Rd.

 

Eagle Ford Field Services

 

01.21.2014

 

Victoria

 

 

 

 

 

 

Memorandum of ROW

 

Paul A. Prukop

 

Eagle Ford Field Services

 

07.25.2013

 

Victoria

 

 

 

 

 

Doc ID #201403906

Memorandum of ROW

 

Malvin Mackie Ballard

 

Eagle Ford Field Services

 

10.23.2013

 

Victoria

 

 

 

 

 

Doc ID #201403903

Memorandum of ROW

 

Robert M. Angerstein, et al.

 

Eagle Ford Field Services

 

08.21.2013

 

Victoria

 

 

 

 

 

Doc ID #201404173

Memorandum of ROW

 

Michael Shawn Tater, et al.

 

Eagle Ford Field Services

 

11.04.2013

 

Victoria

 

 

 

 

 

Doc ID #201404211

Memorandum of ROW

 

Bruno J. Leita, Jr.

 

Eagle Ford Field Services

 

10.08.2013

 

Victoria

 

 

 

 

 

Doc ID #201401646

Memorandum of ROW

 

Mary Nell Leita Murray

 

Eagle Ford Field Services

 

06.15.2013

 

Victoria

 

 

 

 

 

Doc ID #201404171

Memorandum of ROW

 

Dennis E. Leita, et al.

 

Eagle Ford Field Services

 

10.25.2013

 

Victoria

 

 

 

 

 

Doc ID #201401651

Memorandum of ROW

 

Arenosa Investments, Ltd

 

Eagle Ford Field Services

 

10.25.2013

 

Victoria

 

 

 

 

 

Doc ID #201404217

Memorandum of ROW

 

Arenosa Investments, Ltd

 

Eagle Ford Field Services

 

10.25.2013

 

Victoria

 

 

 

 

 

Doc ID #201404216

Permit

 

Victoria County, Hiller Road

 

Eagle Ford Field Services

 

12.02.2013

 

Victoria

 

 

 

 

 

 

Memorandum of ROW

 

Sheldon Hartman

 

Eagle Ford Field Services

 

09.24.2013

 

Victoria

 

 

 

 

 

Doc ID #201404239

Memorandum of ROW

 

Wade Hartman

 

Eagle Ford Field Services

 

09.05.2013

 

Victoria

 

 

 

 

 

Doc ID #201404238

Memorandum of ROW

 

Lesa Charbula, et al.

 

Eagle Ford Field Services

 

09.05.2013

 

Victoria

 

 

 

 

 

Doc ID #201404240

Memorandum of ROW

 

Harvey L. Kallus, et al.

 

Eagle Ford Field Services

 

09.16.2013

 

Victoria

 

 

 

 

 

Doc ID #201404177

Memorandum of ROW

 

Edward D. Koehl

 

Eagle Ford Field Services

 

09.05.2013

 

Victoria

 

 

 

 

 

Doc ID #201404176

 

13

--------------------------------------------------------------------------------


 

Instrument

 

Grantor

 

Grantee

 

Date

 

County

 

Vol.

 

Page

 

Other

Permit

 

Texas Dept. of Trans., FM 1686

 

Eagle Ford Field Services

 

01.08.2014

 

Victoria

 

 

 

 

 

Permit YKM20130916131735

Memorandum of ROW

 

Doug Pagel, et al.

 

Eagle Ford Field Services

 

09.25.2013

 

Victoria

 

 

 

 

 

Doc ID #201405125

Memorandum of ROW

 

Kenneth A. Johnson, et al.

 

Eagle Ford Field Services

 

09.18.2013

 

Victoria

 

 

 

 

 

Doc ID #201404175

Permit

 

Victoria County, Un-Named CR

 

Eagle Ford Field Services

 

 

 

Victoria

 

 

 

 

 

 

Valve Site License

 

Invista S.a r.l.

 

Eagle Ford Field Services

 

05.17.2013

 

Victoria

 

 

 

 

 

 

Easement Agreement

 

Invista S.a r.l.

 

Eagle Ford Field Services

 

05.17.2013

 

Victoria

 

 

 

 

 

Doc ID #201308292

Memorandum of ROW

 

Calie Wischkaemper, et al.

 

Eagle Ford Field Services

 

08.01.2013

 

Victoria

 

 

 

 

 

Doc ID #201405187

Permit

 

Victoria County, Wischkaemper Rd.

 

Eagle Ford Field Services

 

12.02.2013

 

Victoria

 

 

 

 

 

 

Memorandum of ROW

 

Calie Wischkaemper, et al.

 

Eagle Ford Field Services

 

08.01.2013

 

Victoria

 

 

 

 

 

Doc ID #201405188

Memorandum of ROW

 

Roy Wischkaemper

 

Eagle Ford Field Services

 

10.15.2013

 

Victoria

 

 

 

 

 

Doc ID #201404241

Memorandum of ROW

 

Ann McClain

 

Eagle Ford Field Services

 

10.16.2013

 

Victoria

 

 

 

 

 

Doc ID #201404218

Permit

 

Victoria County, Wood Hi Road

 

Eagle Ford Field Services

 

12.02.2013

 

Victoria

 

 

 

 

 

 

Permanent Easement

 

Preston L. Dodson, et al.

 

Eagle Ford Field Services

 

08.13.2013

 

Victoria

 

 

 

 

 

Doc ID #201405197

Permanent Easement

 

Ron Payne

 

Eagle Ford Field Services

 

10.11.2013

 

Victoria

 

 

 

 

 

Doc ID #201405194

Permanent Easement

 

Roger Payne

 

Eagle Ford Field Services

 

12.09.2013

 

Victoria

 

 

 

 

 

Doc ID #201405198

Permanent Easement

 

Linda Koop

 

Eagle Ford Field Services

 

09.27.2013

 

Victoria

 

 

 

 

 

Doc ID #201405196

Permanent Easement

 

Charlene Dodson Davidson

 

Eagle Ford Field Services

 

09.30.2013

 

Victoria

 

 

 

 

 

Doc ID #201405190

Permanent Easement

 

Charles Dodson

 

Eagle Ford Field Services

 

10.23.2013

 

Victoria

 

 

 

 

 

Doc ID #201405191

Permanent Easement

 

Robert Dodson

 

Eagle Ford Field Services

 

10.10.2013

 

Victoria

 

 

 

 

 

Doc ID #201405193

Permanent Easement

 

Virginia D. Bowers

 

Eagle Ford Field Services

 

10.08.2013

 

Victoria

 

 

 

 

 

Doc ID #201405195

Permanent Easement

 

Reynold Dodson

 

Eagle Ford Field Services

 

10.15.2013

 

Victoria

 

 

 

 

 

Doc ID #201405192

Permanent Easement

 

Stephen M. Dodson

 

Eagle Ford Field Services

 

10.17.2013

 

Victoria

 

 

 

 

 

Doc ID #201405189

Permit

 

Victoria County, Boehm Road

 

Eagle Ford Field Services

 

01.21.2014

 

Victoria

 

 

 

 

 

 

 

14

--------------------------------------------------------------------------------


 

Instrument

 

Grantor

 

Grantee

 

Date

 

County

 

Vol.

 

Page

 

Other

ROW Agreement

 

Howard Book, et al.

 

Eagle Ford Field Services

 

01.06.2014

 

Victoria

 

 

 

 

 

Doc ID #201403902

Permit

 

Victoria County, Waida Road

 

Eagle Ford Field Services

 

01.21.2014

 

Victoria

 

 

 

 

 

 

Memorandum of ROW

 

Allen Neisser, et al.

 

Eagle Ford Field Services

 

07.08.2013

 

Victoria

 

 

 

 

 

Doc ID #201404212

Memorandum of ROW

 

John D. Malkowsky, Ind. Exec.

 

Eagle Ford Field Services

 

08.06.2013

 

Victoria

 

 

 

 

 

Doc ID #201404213

Memorandum of ROW

 

Lawrence H. Waida, Jr., et al.

 

Eagle Ford Field Services

 

07.09.2013

 

Victoria

 

 

 

 

 

Doc ID #201404214

Memorandum of ROW

 

David Phillip John, et al.

 

Eagle Ford Field Services

 

09.11.2013

 

Victoria

 

 

 

 

 

Doc ID #201404215

Memorandum of ROW

 

Robert Gary Gladden

 

Eagle Ford Field Services

 

08.06.2013

 

Victoria

 

 

 

 

 

Doc ID #201404219

Crossing Agreement

 

Union Pacific Railroad Company

 

Eagle Ford Field Services

 

08.20.2013

 

Victoria

 

 

 

 

 

Audit #269359

Permit

 

Texas Dept. of Trans., US 87

 

Eagle Ford Field Services

 

01.08.2014

 

Victoria

 

 

 

 

 

Permit YKM20130916143821

Memorandum of ROW

 

Sandra Ann Brzozowske, et al.

 

Eagle Ford Field Services

 

08.22.2013

 

Victoria

 

 

 

 

 

Doc ID #201401652

Memorandum of ROW

 

Sandra Ann Brzozowske, et al.

 

Eagle Ford Field Services

 

08.22.2013

 

Victoria

 

 

 

 

 

Doc ID #201401648

Memorandum of ROW

 

Sandra Ann Brzozowske, et al.

 

Eagle Ford Field Services

 

08.22.2013

 

Victoria

 

 

 

 

 

Doc ID #201401650

Memorandum of ROW

 

Russell A. Stevens, et al.

 

Eagle Ford Field Services

 

08.22.2013

 

Victoria

 

 

 

 

 

Doc ID #201401649

Memorandum of ROW

 

Susan Marie Prichard, et al.

 

Eagle Ford Field Services

 

10.30.2013

 

Victoria

 

 

 

 

 

Doc ID #201404178

Memorandum of ROW

 

Harvey A. McDonald, et al.

 

Eagle Ford Field Services

 

09.05.2013

 

Victoria

 

 

 

 

 

Doc ID #201404191

Memorandum of ROW

 

Jimmie Ann Campbell

 

Eagle Ford Field Services

 

09.18.2013

 

Victoria

 

 

 

 

 

Doc ID #201404199

Permit

 

Victoria County, Faltysek Road

 

Eagle Ford Field Services

 

12.02.2013

 

Victoria

 

 

 

 

 

 

Memorandum of ROW

 

Dana S. Morgenroth

 

Eagle Ford Field Services

 

09.06.2013

 

Victoria

 

 

 

 

 

Doc ID #201404200

Memorandum of ROW

 

Sherrlyn M. Clanton

 

Eagle Ford Field Services

 

09.06.2013

 

Victoria

 

 

 

 

 

Doc ID #201404201

Memorandum of ROW

 

Jason Hybner

 

Eagle Ford Field Services

 

08.12.2013

 

Victoria

 

 

 

 

 

Doc ID #201404202

Memorandum of ROW

 

Dardon Layne Morgenroth, et al.

 

Eagle Ford Field Services

 

09.30.2013

 

Victoria

 

 

 

 

 

Doc ID #201404203

Memorandum of ROW

 

Thomas H. Moscatelli

 

Eagle Ford Field Services

 

11.07.2013

 

Victoria

 

 

 

 

 

Doc ID #201404204

Permit

 

Texas Dept. of Trans., SH 185

 

Eagle Ford Field Services

 

09.12.2013

 

Victoria

 

 

 

 

 

Permit YKM20130911102408

Memorandum of ROW

 

Munir Munawar

 

Eagle Ford Field Services

 

10.16.2013

 

Victoria

 

 

 

 

 

Doc ID #201404205

 

15

--------------------------------------------------------------------------------


 

Instrument

 

Grantor

 

Grantee

 

Date

 

County

 

Vol.

 

Page

 

Other

Memorandum of ROW

 

Margaret S. Beekler, Trustee

 

Eagle Ford Field Services

 

10.16.2013

 

Victoria

 

 

 

 

 

Doc ID #201404206

Permit

 

Victoria County, Old Bloomington Rd.

 

Eagle Ford Field Services

 

01.21.2014

 

Victoria

 

 

 

 

 

 

Memorandum of ROW

 

Teresa Lanier

 

Eagle Ford Field Services

 

10.24.2013

 

Victoria

 

 

 

 

 

Doc ID #201404208

Memorandum of ROW

 

Teresa Lanier

 

Eagle Ford Field Services

 

01.27.2014

 

Victoria

 

 

 

 

 

Doc ID #201404209

Crossing Agreement

 

Union Pacific Railroad Company

 

Eagle Ford Field Services

 

 

 

Victoria

 

 

 

 

 

Audit #269406

Memorandum of ROW

 

Victoria County Navigation Dist.

 

Eagle Ford Field Services

 

11.05.2013

 

Victoria

 

 

 

 

 

Doc ID #201404210

Memorandum of ROW

 

Victoria Building LP

 

Eagle Ford Field Services

 

10.09.2013

 

Victoria

 

 

 

 

 

Doc ID #201404211

ROW Agreement

 

Esther Lutz

 

Tennessee Gas Trans. Co.

 

09.21.1950

 

Victoria

 

281

 

314

 

 

ROW Agreement

 

Alex Angerstein, et al.

 

Tennessee Gas Trans. Co.

 

12.22.1949

 

Victoria

 

268

 

19

 

 

ROW Agreement

 

Dwain Franz, et al.

 

Tennessee Gas Pipe. Co.

 

02.25.1979

 

Victoria

 

1014

 

484

 

 

ROW Agreement

 

Bruno J. Leita, et al.

 

Tennessee Gas Pipe Co.

 

02.21.1979

 

Victoria

 

1014

 

486

 

 

ROW Agreement

 

Anton F. Schumann, et al.

 

Tennessee Gas Pipe Co.

 

02.22.1979

 

Victoria

 

1014

 

488

 

 

ROW Agreement

 

Jack Angerstein

 

Tennessee Gas Pipe Co.

 

02.22.1979

 

Victoria

 

1014

 

292

 

 

ROW Agreement

 

M. M. Ballard, et al.

 

Tennessee Gas Pipe Co.

 

03.05.1979

 

Victoria

 

1013

 

701

 

 

ROW Agreement

 

C. A. Brandes

 

Tennessee Gas Pipe Co.

 

02.22.1979

 

Victoria

 

1014

 

490

 

 

ROW Agreement

 

Adam Guzman, et al.

 

Tennessee Gas Pipe Co.

 

02.26.1979

 

Victoria

 

1020

 

424

 

 

ROW Agreement

 

Johnny O. Richardson, et al.

 

Tennessee Gas Pipe Co.

 

02.22.1979

 

Victoria

 

1014

 

492

 

 

ROW Agreement

 

C. A. Brandes

 

Tennessee Gas Pipe Co.

 

02.22.1979

 

Victoria

 

1014

 

490

 

 

ROW Agreement

 

J. M. Fimbel, et al.

 

Tennessee Gas Pipe Co.

 

03.26.1979

 

Victoria

 

4016

 

578

 

 

ROW Agreement

 

Elizabeth F. Knox

 

Tennessee Gas Pipe Co.

 

03.12.1979

 

Victoria

 

1016

 

241

 

 

ROW Agreement

 

Raymond M. Hill

 

Tennessee Gas Pipe Co.

 

05.01.1979

 

Victoria

 

1018

 

288

 

 

ROW Agreement

 

Dennis O’Connor, et al.

 

Tennessee Gas Pipe Co.

 

05.11.1979

 

Victoria

 

1019

 

252

 

 

ROW Agreement

 

Oscar Leonard John Beck

 

Tennessee Gas Pipe Co.

 

02.22.1979

 

Victoria

 

1014

 

494

 

 

 

16

--------------------------------------------------------------------------------


 

Instrument

 

Grantor

 

Grantee

 

Date

 

County

 

Vol.

 

Page

 

Other

ROW Agreement

 

Cleveland Adcock

 

Tennessee Gas Pipe Co.

 

03.20.1979

 

Victoria

 

1013

 

705

 

 

ROW Agreement

 

Roy C. Scherer, et al.

 

Tennessee Gas Pipe Co.

 

02.27.1979

 

Victoria

 

1014

 

496

 

 

ROW Agreement

 

Melvin R. Scherer, et al.

 

Tennessee Gas Pipe Co.

 

02.22.1979

 

Victoria

 

1013

 

708

 

 

ROW Agreement

 

Emma Beck Scherer

 

Tennessee Gas Pipe Co.

 

03.02.1979

 

Victoria

 

1013

 

712

 

 

ROW Agreement

 

Kathryn Livingston, et al.

 

Tennessee Gas Trans. Co.

 

02.28.1979

 

Victoria

 

1016

 

623

 

 

ROW Agreement

 

Esther Lutz

 

Tennessee Gas Trans. Co.

 

09.21.1950

 

Victoria

 

281

 

314

 

 

ROW Agreement

 

Betty Minatre, et al.

 

Tennessee Gas Trans. Co.

 

12.26.1951

 

Victoria

 

314

 

86

 

 

ROW Agreement

 

Blanche Dincans, et al.

 

Tennessee Gas Trans. Co.

 

12.21.1951

 

Victoria

 

314

 

89

 

 

ROW Agreement

 

D. L. Miller, et al.

 

Tennessee Gas Trans. Co.

 

01.05.1952

 

Victoria

 

314

 

517

 

 

Judgment

 

Margaret L. Wood

 

Tennessee Gas Trans. Co.

 

02.09.1952

 

Victoria

 

315

 

410

 

 

ROW Agreement

 

Sally Ragsdale

 

Tennessee Gas Trans. Co.

 

04.07.1952

 

Victoria

 

324

 

337

 

 

ROW Agreement

 

Marilou McCampbell

 

Tennessee Gas Trans. Co.

 

04.17.1952

 

Victoria

 

320

 

111

 

 

ROW Agreement

 

Emilie Frantis, et al.

 

Tennessee Gas Trans. Co.

 

03.19.1952

 

Victoria

 

319

 

246

 

 

ROW Agreement

 

Travis Williams, et al.

 

Tennessee Gas Trans. Co.

 

04.03.1952

 

Victoria

 

319

 

480

 

 

ROW Agreement

 

Ernest Sowell, et al.

 

Tennessee Gas Trans. Co.

 

03.27.1952

 

Victoria

 

320

 

319

 

 

Permit

 

Victoria County Commissioners

 

Tennessee Gas Trans. Co.

 

01.13.1947

 

Victoria

 

12

 

302

 

 

Crossing Agreement

 

Texas & New Orleans RR Co.

 

Tennessee Gas Trans. Co.

 

01.30.1950

 

Victoria

 

 

 

 

 

File #134455

Permit

 

Texas State Highway Department

 

Tennessee Gas Trans. Co.

 

01.28.1950

 

Victoria

 

 

 

 

 

Permit 8013-1-18

 

--------------------------------------------------------------------------------

(*) - denotes real property interests owned in fee

 

(#) — denotes real property interests leased

 

17

--------------------------------------------------------------------------------


 

SCHEDULE 3.8(b)-2
LIENS

 

NONE

 

18

--------------------------------------------------------------------------------


 

SCHEDULE 3.12(B)
TAXES

 

NONE

 

19

--------------------------------------------------------------------------------


 

SCHEDULE 3.12(C)
TAX AUDITS

 

NONE

 

20

--------------------------------------------------------------------------------


 

SCHEDULE 3.12(D)
TAX WAIVERS

 

NONE

 

21

--------------------------------------------------------------------------------


 

SCHEDULE 3.12(g)
AFFILIATED GROUP TAX RETURN

 

Devon Energy Corporation (EIN: 73-1567067) will file a consolidated Form 1120
(U.S. Corporation Income Tax Return) that will include Victoria Express
Pipeline, L.L.C., an entity that is disregarded for federal income tax purposes,
or its assets, for that portion of 2014 on and after March 7, 2014, and for that
portion of 2015 prior to the Closing Date.

 

22

--------------------------------------------------------------------------------


 

SCHEDULE 3.13(a)
MATERIAL CONTRACTS

 

Contract No.

 

Contract

 

Party

 

Counterparty

 

Date

 

 

Transportation Services Agreement

 

Victoria Express Pipeline, L.L.C.

 

Devon Gas Services, L.P.

 

06.27.2014

U-SA-00051-2014

 

EPC Agreement — Cuero Terminal Facility

 

Devon Gas Services, L.P.

 

Burns & McDonnell Engineering Company, Inc.

 

09.05.2014

U-SA-00040-2014

 

EPC Agreement — BHP Central Pump Install

 

Devon Gas Services, L.P.

 

Burns & McDonnell Engineering Company, Inc.

 

01.29.2015

U-SA-00015-2015

 

EPC Agreement — POV 50k BBL Crude Storage

 

Devon Gas Services, L.P.

 

Burns & McDonnell Engineering Company, Inc.

 

02.24.2015

U-SA-00050-2014

 

Work Order 4500063429 — Second Dock at POV Terminal

 

Devon Gas Services, L.P.

 

Burns & McDonnell Engineering Company, Inc.

 

10.14.2014

U-SA-00042-2014

 

Work Order 4500062033 — Fire Protection at POV Terminal

 

Devon Gas Services, L.P.

 

Burns & McDonnell Engineering Company, Inc.

 

08.18.2014

U-SA-00069-2014

 

Work Order 4500066068 — Highway 77 Booster Facility

 

Devon Gas Services, L.P.

 

Burns & McDonnell Engineering Company, Inc.

 

12.04.2014

U-SA-00069-2014

 

Work Order 4500061484 — BPS Skid Install

 

Devon Gas Services, L.P.

 

Burns & McDonnell Engineering Company, Inc.

 

02.09.2015

 

 

Confidentiality Agreement — Cuero Terminal Facility

 

Devon Gas Services, L.P.

 

Burns & McDonnell Engineering Company, Inc.

 

07.27.2014

 

 

Confidentiality Agreement — BHP Central Pump Install

 

Devon Gas Services, L.P.

 

Burns & McDonnell Engineering Company, Inc.

 

08.14.2014

 

 

Confidentiality Agreement — POV 50k BBL Crude Storage

 

Devon Gas Services, L.P.

 

Burns & McDonnell Engineering Company, Inc.

 

09.02.2014

 

23

--------------------------------------------------------------------------------


 

Contract No.

 

Contract

 

Party

 

Counterparty

 

Date

 

 

Confidentiality Agreement — Highway 77 Booster Facility

 

Devon Gas Services, L.P.

 

Burns & McDonnell Engineering Company, Inc.

 

08.18.2014

 

 

Confidentiality Agreement — Fire Protection at POV Terminal

 

Devon Gas Services, L.P.

 

Burns & McDonnell Engineering Company, Inc.

 

08.18.2014

 

 

Confidentiality Agreement — Second Dock at POV Terminal

 

Devon Gas Services, L.P.

 

Burns & McDonnell Engineering Company, Inc.

 

08.18.2014

 

 

Purchase Order 4500070824 — POV Stationary Compact Prover

 

Devon Energy Production Company, L.P.

 

Flow Management Devices, LLC

 

02.27.2015

 

 

Purchase Order 4500065928 — VEX Pipeline Actuators

 

Devon Energy Production Company, L.P.

 

McJunkin Red Man Corporation

 

11.13.2014

 

 

Purchase Order 4500070463 — VEX Pig Diaphragm Project

 

Devon Energy Production Company, L.P.

 

Odessa Pumps & Equipment, Inc.

 

02.19.2015

 

 

Purchase Order 4500070279 — VEX Pig Containment Tanks

 

Devon Energy Production Company, L.P.

 

Long Industries, Inc.

 

02.16.2015

 

 

Purchase Order 4500070456 — VEX Pig Containment Air Compressor

 

Devon Energy Production Company, L.P.

 

Odessa Pumps & Equipment, Inc.

 

02.19.2015

 

 

Service Agreement — POV Operations

 

Devon Gas Services, L.P.

 

AccuShip, LLC

 

03.01.2013

 

 

Ground Lease - POV

 

Devon Gas Services, L.P.

 

Victoria County Navigation District

 

08.04.2011

 

 

Port of Victoria Liquid Dock Operating Permit

 

Devon Gas Services, L.P.

 

Victoria County Navigation District

 

04.01.2013

 

 

Connection and Facilities Installation Agreement for the Victoria Express
Pipeline

 

Devon Gas Services, L.P.

 

BHP Billiton Petroleum (Eagle Ford Gathering) LLC

 

09.01.2013

TGP 5138 FA

 

Interconnect Agreement — Delivery

 

Devon Gas Services, L.P.

 

Tennessee Gas Pipeline Company, L.L.C.

 

10.    .2012

 

 

Rental Agreement — Non-Potable Water Tank

 

Devon Energy Production Company, L.P.

 

Skid-O-Kan

 

04.08.2014

456629

 

Lease Agreement — POV Terminal Building

 

Devon Energy Production Company, L.P.

 

Williams Scotsman, Inc.

 

07.01.2014

872995

 

Lease Agreement — POV Mobile Office

 

Devon Energy Production Company, L.P.

 

Williams Scotsman, Inc.

 

07.01.2014

505551

 

Lease Agreement — Cuero Mobile Office

 

Devon Energy Corporation

 

Williams Scotsman, Inc.

 

12.19.2014

56680232

 

Electric Service Agreement — POV Construction Trailer

 

Devon Gas Services, L.P.

 

Victoria Electric Cooperative, Inc.

 

06.16.2014

27762

 

Electric Service Agreement — Highway 77

 

Devon Gas Services, L.P.

 

Victoria Electric Cooperative, Inc.

 

09.11.2014

 

24

--------------------------------------------------------------------------------


 

Contract No.

 

Contract

 

Party

 

Counterparty

 

Date

 

 

North

 

 

 

 

 

 

49357

 

Electric Service Agreement — Highway 77 North Upgrade

 

Devon Gas Services, L.P.

 

Victoria Electric Cooperative, Inc.

 

01.21.2015

38590

 

Electric Service Agreement — Hiller Road Valve Station

 

Devon Gas Services, L.P.

 

Victoria Electric Cooperative, Inc.

 

09.11.2014

199850001

 

Electric Service Agreement — Cuero Terminal Facility

 

Devon Gas Services, L.P.

 

Guadalupe Valley Electric Cooperative, Inc.

 

11.04.2014

182370010

 

Electric Service Agreement — Main Line Valve #1

 

Devon Energy

 

Guadalupe Valley Electric Cooperative, Inc.

 

 

18237009

 

Electric Service Agreement — Main Line Valve #2

 

Devon Energy

 

Guadalupe Valley Electric Cooperative, Inc.

 

 

182370011

 

Electric Service Agreement — Main Line Valve #3

 

Devon Energy

 

Guadalupe Valley Electric Cooperative, Inc.

 

 

10032789498973000

 

Electric Service Agreement — POV Terminal

 

Devon Gas Services, L.P.

 

Ambit Energy

 

09.16.2014

10032789478685300

 

Electric Service Agreement — POV Terminal

 

Devon Gas Services, L.P.

 

Ambit Energy

 

09.16.2014

 

25

--------------------------------------------------------------------------------


 

SCHEDULE 3.13(b)
TERMINATION OF MATERIAL CONTRACTS

 

Contract

 

Party

 

Counterparty

 

Notice Date

 

Termination Date

Service Agreement — POV Operations

 

Devon Gas Services, L.P.

 

AccuShip, LLC

 

01.30.2015

 

06.30.2015

 

26

--------------------------------------------------------------------------------


 

SCHEDULE 3.14
ADVERSE CHANGES

 

NONE

 

27

--------------------------------------------------------------------------------


 

SCHEDULE 4.3
NON-CONTRAVENTION

 

NONE

 

28

--------------------------------------------------------------------------------


 

SCHEDULE 5.1
CONDUCT OF BUSINESS

 

(h)

 

Contract

 

Party

 

Counterparty

 

Date

Port of Victoria Liquid Cargo Dock No. 2 Operating Permit and Agreement

 

Devon Gas Services, L.P.

 

Victoria County Navigation District

 

[                ]

 

(i)

 

Contract

 

Party

 

Counterparty

 

Date

Amended and Restated Connection and Facilities Installation Agreement for the
Victoria Express Pipeline

 

Devon Gas Services, L.P.

 

BHP Billiton Petroleum (Eagle Ford Gathering LLC)

 

[                ]

 

(j)

 

Contract

 

Party

 

Counterparty

 

Date

Letters amending retention arrangements for employees Charles S. Rhodes —
Pipeline Field Supervisor, Dwayne Calcote — Pipeline Operator 4, Brian Noland —
Pipeline Operator 3; new retention letter for employee Joshua Tabor —
Instrumentation & Electrical Operator 3

 

Devon Energy Production Company, L.P.

 

 

 

[                ]

 

29

--------------------------------------------------------------------------------


 

SCHEDULE 5.11(a)

TRANSFERRING EMPLOYEES

 

Charles S. Rhodes — Pipeline Field Supervisor

 

Dwayne Calcote — Pipeline Operator 4

 

Joshua Tabor — Instrumentation & Electrical Operator 3

 

Brian Noland — Pipeline Operator 3

 

30

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(c)
CLOSING CONDITION CONSENTS

 

The consents set forth on Schedule 3.4.

 

31

--------------------------------------------------------------------------------